Exhibit 10.23(b)
Pages where confidential treatment has been requested are stamped:
“Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.”
All redacted material has been marked by the symbol: [***].
Exhibit 10.23(b) —
Exhibits and Schedules to Second Lien Loan and Security Agreement among Sankaty
Advisors,
LLC, The Bon-Ton Department Stores, Inc., The Elder-Beerman Stores Corp. and the
other credit
parties and lender parties thereto

-1-



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Restricted Investments Existing on the Closing Date
None.

-2-



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.
Schedule 7.2.1
Secondary Operating Deposit Accounts
Deposit Accounts for which daily funds consolidation into the Borrower’s account
is not required:

          Bank Name   Account Name   Account Number
JP Morgan Chase Bank, N.A.
  The Bon-Ton Giftco Inc   [***]
M & T Bank
  The Bon Ton Stores Inc   [***]
National City Bank (1)
  The Bon Ton Dept Stores ARP   [***]
Wachovia Bank
  The Bon Ton Trade Corp   [***]

 

1   Due to the recent acquisition of National City Bank by PNC Bank and the
on-going merger of their operations, this account will be converted to a PNC
Bank account in April 2010. At that time, the account number will be changed by
PNC Bank to conform to the account number structure in the PNC Bank system.

-3-



--------------------------------------------------------------------------------



 



Schedule 7.3
Mortgaged Real Estate

              Store             Number   Nameplate   Store Name   Address
4
  Bon-Ton   Lewistown   111 East Market Street, Lewistown, PA
17044
 
           
31
  Bon-Ton   Camp Hill   3525 Gettysburg Road, Camp Hill, PA
17011
 
           
36
  Bon-Ton   Greensburg   Westmoreland Mall, 5256 Route 30,
Greensburg, PA 15601
 
           
40
  Bon-Ton   Frackville   Schuylkill Mall, Frackville, PA 17931
 
           
135
  Elder-Beerman   Middletown   3459 Town Mall Boulevard, Franklin, OH
45005
 
           
188
  Elder-Beerman   Salem Furniture   5370 Salem Avenue, Dayton, OH 45426
 
           
327
  Herberger’s   Holiday Village — Great Falls   1200 10th Avenue S, Great Falls,
MT
59405
 
           
491
  Younkers   Green Bay Distribution
Facility   1300 North Quincy Street, Green Bay, WI
54302
 
           
501
  Bergner’s   Eastland Mall   1601 Empire Street, Bloomington, IL 61701
 
           
503
  Bergner’s   East Court Village   3536 Court Street, Pekin, IL 61554
 
           
507
  Bergner’s   Quincy Mall   3347 Broadway, Quincy, IL 62301
 
           
508
  Bergner’s   Hickory Point Mall   1005 Hickory Point Mall, Forsyth, IL
62535
 
           
514
  Carson Pirie Scott   Northgate Shopping Center   970 North Lake Street,
Aurora, IL 60506
 
           
549
  Carson Pirie Scott   Marquette Mall   305 West US Highway 20, Michigan City,
IN 46360
 
           
572
  Parisian   Meadowbrook Village   400 North Adams Road, Rochester Hills,
MI 48309
 
           
573
  Parisian   Partridge Creek   17480 Hall Road, Clinton, MI 48038

-4-



--------------------------------------------------------------------------------



 



Schedule 8.2.1
Existing Credit Card Arrangements

1.   The Purchase and Sale Agreement between The Bon-Ton Stores, Inc. and HSBC
Bank Nevada, N.A., dated June 20, 2005, as amended.   2.   The Credit Card
Program Agreement between The Bon-Ton Stores, Inc. and HSBC Bank Nevada, N.A.,
dated June 20, 2005, as amended on March 5, 2006, December 15, 2006 and
August 4, 2009.   3.   The Bank Card Merchant Agreement between The Bon-Ton
Department Stores, Inc. and Fifth Third Bank, dated May 13, 2004, as amended.  
4.   The Agreement for American Expressâ Card Acceptance between The Bon-Ton
Department Stores, Inc. and American Express Travel Related Services Company,
Inc., dated December 13, 2005, as amended.   5.   The Merchant Services
Agreement between The Bon-Ton Department Stores, Inc. and Discover Financial
Services LLC, dated March 3, 2006, as amended.

-5-



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.
Schedule 8.5
Deposit Accounts

              Account Name     Bank Name   (as it appears on bank statement)  
Account Number
Ameriserv Financial
  The Bon Ton Department Stores Inc   [***]
Bank of America, NA
  The Bon-Ton Dept Stores Inc FBO Bank of America, N.A.   [***]
Bank of America, NA
  The Bon-Ton Department Stores, Inc   [***]
Bank of America NA
  Bon Ton Dept Str.-G/L Dept FBO Bank of America, N.A.   [***]
Bank of America NA
  The Elder-Beerman Stores Corp.   [***]
Baylake Bank
  Bon-Ton Department Stores Inc   [***]
Berkshire Bank
  The Bon Ton Department Stores Inc   [***]
Canandaigua National Bank & Trust
  The Bon-Ton Department Stores, Inc. #96 Eastview   [***]
Central State Bank
  The Bon-Ton Department Stores Inc Younkers Store 173   [***]
Century National Bank
  The Elder Beerman Stores Corp   [***]
Chemical Bank
  General Electric Capital Corporation Re: The Elder-Beerman Stores Corp   [***]
Chemung Canal Trust Company
  The Bon Ton Stores Inc 84 Elmira   [***]
Chemung Canal Trust Company
  The Bon Ton Dept Stores Inc   [***]
Chittenden Bank
  The Bon Ton Department Store Inc   [***]
Citizens Bank
  Citibank N A Re The Elder-Beerman Stores Corp   [***]
Citizens Bank
  The Bon-Ton Stores Inc   [***]
Citizens Bank
  The Bon Ton Dept Stores   [***]
Clearfield Bank & Trust Company
  The Bon-Ton Department Stores Inc Re: The Elder-Beerman Stores Corp   [***]
Dollar Bank
  The Bon Ton Department Stores, Inc FBO Bank of America NA   [***]
Fairfield National Bank
  The Elder-Beerman Stores Corp Store #125   [***]
Farmers & Merchants Bank & Trust
  Bon-Ton Dept Stores Inc   [***]
Fifth Third
  The Elder Beerman Stores Corp FBO Bank of America NA   [***]
First Bank Richmond
  Elder Beerman Stores Corp For Benef Bank of America   [***]
First Columbia Bank & Trust Co.
  The Bon-Ton Department Stores Inc #28 Bloomsburg   [***]
First Financial Bank
  Elder Beerman Indiana LP   [***]
First Midwest Bank
  Elder-Berman Stores Corp   [***]
First National Bank
  The Bon-Ton Dept. Stores Inc.   [***]
First National Bank of Pennsylvania
  BonTon Department Stores Inc #04 Lewistown   [***]
First United Bank & Trust
  The Bon Inc   [***]

-6-



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.

          Bank Name   Account Name   Account Number
Harris Bank NA
  Elder-Beerman Stores Corp   [***]
Heartland Business Bank
  The Elder-Beerman Stores Corp Boston Store #140   [***]
Hometown National Bank
  The Bon-Ton Dept Stores Inc   [***]
HSBC
  The Bon Ton Department Stores Inc #63 Sheridan   [***]
HSBC
  The Bon Ton Department Stores Inc R #62 Eastern Hills   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Dept Stores Inc   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Department Stores Inc   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Department Stores Inc   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Giftco Inc   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Dept Stores Inc Expense   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Dept Stores Inc Merchandise   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Dept Stores Inc Payroll   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Department Stores Inc   [***]
JP Morgan Chase Bank, NA
  General Electric Capital Corp RE: The Elder-Beerman Stores Corp   [***]
Key Bank
  The Bon Ton Dept Stores Inc   [***]
Keystone Nazareth Bank & Trust
  The Bon Ton Department Stores Inc #40 & #77 Frackville   [***]
Lake City Bank
  Elder-Beerman Stores Corp FBO Bank of America N A   [***]
M & T Bank
  The Bon-Ton Dept Stores Inc DBA The Bon-Ton #27   [***]
M & T Bank
  The Bon-Ton Stores Inc   [***]
M & T Bank
  The Bon Ton Stores Inc   [***]
M & T Bank
  The Bon Ton Stores Inc   [***]
M & T Bank
  The Bon Ton Dept Store Inc   [***]
M & T Bank
  Bon Ton Inc   [***]
M & T Bank
  The Bon Ton Stores Inc   [***]
Marshall & Ilsley Bank
  The Elder-Beerman Stores Corp FBO Bank of America   [***]
Monroe Bank & Trust
  The Elder-Beerman Stores Corp   [***]
National City Bank (1)
  The Bon Ton Stores Inc 15   [***]
National City Bank
  General Electric Capital Corp RE: The Elder Beerman Stores Corp   [***]
National City Bank (1)
  The Bon Ton Stores Inc   [***]
National City Bank
  Elder Beerman   [***]
National City Bank
  The Bon Ton Dept Stores ARP   [***]
National Exchange Bank & Trust
  The Elder-Beerman Stores Corporation FBO Bank of America NA   [***]
Nittany Bank
  The Bon Ton Department Stores Inc State College Store #70   [***]
Northwest Savings Bank
  The Bon-Ton Department Stores Inc   [***]

-7-



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.

          Bank Name   Account Name   Account Number
Park National Bank
  The Elder Beerman Stores FBO Bank of America, N.A.   [***]
Pennstar Bank
  The Bon Ton Department Store 41 Steamtown   [***]
Peoples Bancorp/Peoples Bank N.A.
  General Electric Capital Corp RE: The Elder-Beerman Stores Corp   [***]
PNC Bank
  The Bon Ton Dept Store Inc # 80 Phillipsburg   [***]
PNC Bank (1)
  The Bon Ton Dept Stores Inc   [***]
Regions Bank
  The Elder Beerman Stores Corp   [***]
S & T Bank
  The Bon-Ton Department Stores Inc FBO Bank of America NA #36 Greensburg  
[***]
Southern Michigan Bank & Trust
  The Elder-Beerman Stores Corp FBO Bank of America N A   [***]
Sovereign Bank
  The Bon Ton Department Stores Inc #35 Reading   [***]
Star Financial Bank
  Elder Beerman Stores Corp Fbo Bank of America Na   [***]
Susquehanna Bank
  The Bon Ton Stores Inc   [***]
Susquehanna Bank
  The Bon-Ton Department Stores Inc #6   [***]
TD Bank, N.A.
  The Bon Ton Department Stores Inc   [***]
TD Banknorth N.A.
  The Bon Ton Department Stores Inc   [***]
TD Banknorth, N.A.
  The Bon Ton Department Stores Inc No 33 Concord   [***]
The Huntington National Bank
  General Electric Capital Corp RE Elderbeerman Stores Corp   [***]
The Huntington National Bank
  The Bon Ton Deptmnt Stores Inc   [***]
The Huntington National Bank
  General Electric Capital Corp   [***]
The State Bank & Trust Company
  Elder Beerman   [***]
Trustco Bank
  The Bon Ton Department Store Inc Store #19   [***]
U.S. Bank, N.A.
  The Bon-Ton Dept Stores Inc   [***]
United Bank
  Elder-Beerman West Virginia Inc   [***]
US Bank
  The Elder-Beerman Store   [***]
US Bank
  The Bon-Ton Trade, LLC   [***]
Wachovia
  The Bon-Ton Dept Stores Inc Bon Ton Store #29 Doing-Bus-As   [***]
Wachovia
  The Bon-Ton Department Stores Inc   [***]
Wachovia
  The BonTon Department Stores Inc   [***]
Wachovia
  The Bon Ton Trade Corp   [***]
Washington Federal Savings Bank
  The Bon-Ton Department Stores   [***]
Wells Fargo Bank, N.A.
  The Bon-Ton Department Stores, Inc.   [***]
Wells Fargo Bank, N.A.
  The Elder-Beerman Stores Corp General Electric Capital Corp-Agent   [***]
WoodTrust Bank, N.A.
  General Electric Capital Corp The Elder-Beerman Stores Corp   [***]

-8-



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.
 

1   These two National City Bank accounts will be closed by the end of November,
2009. The store deposit activity for which they are currently being used will be
moved to PNC Bank account number [***] (also listed above).

-9-



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.
Schedule 8.5 (a)
Excluded Deposit and Disbursement Accounts

(i)   Deposit Accounts used exclusively for payroll, payroll taxes and employee
benefits:

          Bank Name   Account Name   Account Number
JP Morgan Chase Bank, N.A.
  The Bon-Ton Dept Stores Inc Payroll   [***]

(ii)   Disbursement accounts of the Obligors:

          Bank Name   Account Name   Account Number
JP Morgan Chase Bank, N.A.
  The Bon-Ton Dept Stores Inc Expense   [***]
JP Morgan Chase Bank, N.A.
  The Bon-Ton Dept Stores Inc Merchandise   [***]
Wachovia Bank
  The BonTon Department Stores Inc   [***]

-10-



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.
Schedule 8.5 (b)
Excluded Trust Accounts
Trust Account of The Bon-Ton Trade, LLC:

          Bank Name   Account Name   Account Number
US Bank
  The Bon-Ton Trade, LLC   [***]

-11-



--------------------------------------------------------------------------------



 



Schedule 8.6.1
Chief Executive Offices and Other Locations of Collateral
Chief Executive Offices:

      Obligor and Subsidiaries   Chief Executive Office
The Bon-Ton Stores, Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Department Stores, Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Giftco, Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Stores of Lancaster, Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Trade, LLC
  300 Delaware Avenue, Suite 12122, Wilmington, DE 19801
The Elder-Beerman Stores Corp.
  2801 East Market Street, York, PA 17402
Bon-Ton Distribution, Inc.
  2801 East Market Street, York, PA 17402
McRIL, LLC
  2801 East Market Street, York, PA 17402
Carson Pirie Scott II, Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Properties—Eastview G.P., Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Properties—Marketplace G.P., Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Properties — Greece Ridge G.P., Inc.
  2801 East Market Street, York, PA 17402
The Bon-Ton Properties — Eastview, L.P.
  2801 East Market Street, York, PA 17402
The Bon-Ton Properties — Marketplace, L.P.
  2801 East Market Street, York, PA 17402
The Bon-Ton Properties — Greece Ridge, L.P.
  2801 East Market Street, York, PA 17402
Bonstores Holdings One, LLC
  2801 East Market Street, York, PA 17402
Bonstores Holdings Two, LLC
  2801 East Market Street, York, PA 17402
Bonstores Realty One, LLC
  2801 East Market Street, York, PA 17402
Bonstores Realty Two, LLC
  2801 East Market Street, York, PA 17402

Locations of Collateral:

              Location             Number   Nameplate   Location/Store Name  
Address
51
  Bon-Ton   York Corporate Office   2801 East Market Street, York, PA 17402
599
  N/A   Milwaukee Corporate Office   331 West Wisconsin Avenue, Milwaukee, WI
53203
 
  Bon-Ton   Corporate Office of The Bon-Ton Trade, LLC   300 Delaware Avenue,
Suite 12122, Wilmington, DE 19801
53
  Bon-Ton   Corporate Services Building   220 Boxwood Lane, York, PA 17402

-12-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
55
  Bon-Ton   A/P/Payroll/Information Services   601 Memory Lane, Building A,
York, PA 17402
191
  Elder-Beerman   Dayton Information Services Facility   3155 El-Bee Road,
Dayton, OH 45439
399
  Herberger’s   Administrative Facility   600 West St. Germain Street, St Cloud,
MN 56301
597
  N/A   Milwaukee Photo Studio   801 West Layton Ave., Milwaukee, WI 53221
969
  N/A   New York Buying Office   469 7th Avenue, 5th Floor, New York, NY 10018
50/57
  Bon-Ton   Whitehall Distribution Center   3585 South Church St., Whitehall, PA
18052
194/198
  Elder-Beerman   Fairborn Distribution Center   1340 E. Dayton-Yellow Springs
Road, Fairborn, OH 45324
193/590
  Carson Pirie Scott   Rockford Distribution Center   4650 Shepherd Trail,
Rockford, IL 61115
490
  Younkers   Ankeny Distribution Facility (Facility not used in operations.
Lease expires 12/31/10)   802 South East Shurfine Drive, Ankeny, IA 50021
491
  Younkers   Green Bay Distribution Facility   1300 North Quincy Street, Green
Bay, WI 54302
591
  Carson Pirie Scott   Naperville Furniture Distribution Facility   1835
Jefferson Avenue, Naperville, IL 60540
2
  Bon-Ton   Hanover   400 Eisenhower Drive, Hanover, PA 17331
3
  Bon-Ton   Hagerstown   17301 Valley Mall Road, Hagerstown, MD 21740
4
  Bon-Ton   Lewistown   111 E. Market St., Lewistown, PA 17044
5
  Bon-Ton   Martinsburg   800 Foxcroft Avenue, Martinsburg, WV 25401
6
  Bon-Ton   Chambersburg   100 Chambersburg Mall, Chambersburg, PA 17201
7
  Bon-Ton   Park City Furniture Gallery   870 Plaza Boulevard, Lancaster, PA
17601
8
  Bon-Ton   Park City   600 Park City Center, Lancaster, PA 17601
9
  Bon-Ton   Carlisle   750 E. High Street, Carlisle, PA 17013

-13-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
10
  Bon-Ton   West Manchester   6245 W. Manchester Mall, York, PA 17404
11
  Bon-Ton   Frederick   Frederick Towne Mall, 1301 West Patrick Street,
Frederick, MD 21702
12
  Bon-Ton   Cumberland   Country Club Mall, 1262 Vocke Road, LaVale, MD 21502
14
  Bon-Ton   Galleria   8 Galleria Mall, York, PA 17402
15
  Bon-Ton   Uniontown   1800 Mall Run Road, Uniontown, PA 15401
16
  Bon-Ton   Selinsgrove   3 Susquehanna Valley Mall, Selinsgrove, PA 17870
17
  Bon-Ton   Indiana   2334 Oakland Ave. Ste 35, Indiana, PA 15701
18
  Bon-Ton   Warren   1666 Market St. Ext., Warren, PA 16365
19
  Bon-Ton   Wilton   3065 Rt. 50, Saratoga Springs, NY 12866
21
  Bon-Ton   Oil City   6945 US 322, Cranberry, PA 16319
22
  Bon-Ton   Brick   80 Brick Plaza, Brick, NJ 08723
23
  Bon-Ton   Butler   101 Clearview Circle, Butler, PA 16001
24
  Bon-Ton   Hamden   2300 Dixwell Ave., Hamden, CT 06514
25
  Bon-Ton   Binghamton   Oakdale Mall, 601-635 Harry L Drive, Johnson City, NY
13790
26
  Bon-Ton   Burlington   155 Dorset St., S. Burlington, VT, 05403
27
  Bon-Ton   Williamsport   300 Lycoming Mall Circle, Suite 2074, Pennsdale, PA
17756
28
  Bon-Ton   Bloomsburg   225 Columbia Mall Dr., Bloomsburg, PA 17815
29
  Bon-Ton   Queensgate   2081 Springwood Rd., York, PA 17403
31
  Bon-Ton   Camp Hill   3525 Gettysburg Rd., Camp Hill, PA 17011
32
  Bon-Ton   Colonial Park   4600 Jonestown Rd., Harrisburg, PA 17109
33
  Bon-Ton   Concord   270 Loudon Rd., Concord, NH 03301

-14-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
35
  Bon-Ton   Reading   Berkshire Mall/1665 State Hill Rd., Wyomissing, PA 19610
36
  Bon-Ton   Greensburg   Westmoreland Mall, 5256 Route 30, Greensburg, PA 15601
37
  Bon-Ton   Washington   1500 W. Chestnut St., Washington, PA 15301
38
  Bon-Ton   Midway   Midway Shopping Center, Wyoming, PA 18644
39
  Bon-Ton   Wilkes-Barre   14 Wyoming Valley Mall, Wilkes-Barre, PA 18702
40
  Bon-Ton   Frackville   Schuylkill Mall, Frackville, PA 17931
41
  Bon-Ton   Scranton   200 The Mall at Steamtown, Scranton, PA 18503
42
  Bon-Ton   Latham   873 New Loudon Rd, Latham, NY 12110
43
  Bon-Ton   Newburgh   1401 Rte. 300, Suite 139, Newburgh, NY 12550
44
  Bon-Ton   Ithaca   Pyramid Mall, 40 Catherwood Rd., Ithaca, NY 14850
45
  Bon-Ton   Johnstown   550 Galleria Drive, Johnstown, PA 15904
46
  Bon-Ton   Jamestown   318 E. Fairmount Ave., Lakewood, NY 14750
47
  Bon-Ton   Watertown   21073 Salmon Run Mall Loop W., Watertown, NY 13601
48
  Bon-Ton   Westfield   443 E. Main St., Westfield, MA 01085
49
  Bon-Ton   Glens Falls   578 Aviation Rd., Queensbury, NY 12804
62
  Bon-Ton   Eastern Hills   4545 Transit Rd., Williamsville, NY 14221
63
  Bon-Ton   Sheridan   1706 Sheridan Dr., Buffalo, NY 14223
64
  Bon-Ton   Southgate   1090 Union Rd., West Seneca, NY 14224
65
  Bon-Ton   McKinley   3701 McKinley Pkway., Blasdell, NY 14219

-15-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
67
  Bon-Ton   Lockport   5737 S. Transit Rd., Lockport, NY 14094
68
  Bon-Ton   Olean   402 N. Union St., Olean, NY 14760
69
  Bon-Ton   Niagara Falls   6929 Williams Rd., Niagara Falls, NY 14304
70
  Bon-Ton   State College   2901 East College Ave., Suite 600, State College, PA
16801
72
  Bon-Ton   Bethlehem   2524 Schoenersville Rd, Bethlehem, PA 18017
73
  Bon-Ton   Allentown South   3300 Lehigh Street, Allentown, PA 18103
76
  Bon-Ton   Easton   Palmer Park Mall, Suite 146, 2455 Park Avenue, Easton, PA
18045
78
  Bon-Ton   Quakertown   751 SW End Blvd., Quakertown, PA 18951
80
  Bon-Ton   Phillipsburg   1200 Highway 22 East, Phillipsburg, NJ 08865
81
  Bon-Ton   Doylestown   456 North Main St, Doylestown, PA 18901
82
  Bon-Ton   Trexlertown   6900 Hamilton Blvd., Trexlertown, PA 18087
83
  Bon-Ton   Stroudsburg   Rt 611 & Bridge St., Stroudsburg, PA 18360
84
  Bon-Ton   Elmira   3300 Chambers Rd. Suite 5130, Horseheads, NY 14845
91
  Bon-Ton   Carousel   9570 Carousel Center Drive, Syracuse, NY 13290
92
  Bon-Ton   Massena   Rt 37 & 131, Massena, NY 13662
94
  Bon-Ton   Camillus   5301 W. Genesee, Camillus, NY 13031
96
  Bon-Ton   Eastview   7979 Pittsford-Victor Rd., Victor, NY 14564
97
  Bon-Ton   Greece Ridge   98 Greece Ridge Center, Rochester, NY 14626
99
  Bon-Ton   Marketplace   15 Miracle Mile Dr., Rochester, NY 14623

-16-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
101
  Elder-Beerman   Dayton Mall   2700 St. Rt. 725, Dayton, OH 45459
107
  Elder-Beerman   Huber Heights   8821 Old Troy Pike, Huber Heights, OH 45424
115/115A
  Elder-Beerman   Beavercreek   2727 Fairfield Commons, Beavercreek, OH 45431
116
  Elder-Beerman   Springfield   1475 Upper Valley Pike, Springfield, OH 45504
117
  Elder-Beerman   Piqua Mall   987 E. Ash Street, Piqua, OH 45356
118
  Elder-Beerman   Athens   1004 E. State Street, Athens, OH 45701
119
  Elder-Beerman   New Philadelphia   400 Mill Avenue, New Philadelphia, OH 44663
121
  Elder-Beerman   Kettering   2050 E. Dorothy Lane, Dayton, OH 45420
122
  Elder-Beerman   Northwest   2917 Philadelphia Drive, Dayton, OH 45405
123
  Elder-Beerman   Centerville   1095 S. Main Street, Centerville, OH 45459
125
  Elder-Beerman   Lancaster   1730 River Valley Circle South, Lancaster, OH
43130
126
  Elder-Beerman   Newark   771 30th Street, Newark, OH 43056
127
  Elder-Beerman   Defiance   1500 N. Clinton Street, Defiance, OH 43512
128
  Elder-Beerman   Zanesville   3575 Maple Avenue, Zanesville, OH 43701
129
  Elder-Beerman   Marion, OH   1475 Marion-Waldo, Marion, OH 43302
130
  Elder-Beerman   Chillicothe   1080 N. Bridge Street, Chillicothe, OH 45601
132
  Elder-Beerman   Richmond   601 East Main Street, Richmond, IN 47374
133
  Elder-Beerman   Lima   2400 Elida Road, Lima, OH 45805
135
  Elder-Beerman   Middletown   3459 Town Mall Blvd., Franklin, OH 45005
137
  Elder-Beerman   Sandusky   4314 Milan Road, Sandusky, OH 44870

-17-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
138
  Younkers   Plover   1780 Plover Road, Plover, WI 54467
140
  Boston Store   Kohler   4030 Highway 28, Kohler, WI 53044
141
  Bon-Ton   Dubois   300 Commons Drive, DuBois, PA 15801
142
  Boston Store   West Bend   1291 W. Paradise Drive, West Bend, WI 53095
143
  Elder-Beerman   Coldwater   373 North Willowbrook Rd., Suite Z, Coldwater, MI
49036
144
  Elder-Beerman   Alliance   2500 W. State Street, Alliance, OH 44601
147
  Elder-Beerman   Wooster   4095 Burbank Road, Wooster, OH 44691
148
  Elder-Beerman   Morgantown Mall   9550 Mall Road, Morgantown, WV 26505
149
  Bon-Ton   Erie   810 Mill Creek Mall Road, Erie, PA 16565
150
  Elder-Beerman   Warsaw   2856 Frontage Road, Warsaw, IN 46580
151
  Elder-Beerman   Frankfort   202 Limestone Drive, Frankfort, KY 40601
152
  Elder-Beerman   Findlay Village Mall   1800 Tiffin Avenue, Findlay, OH 45840
153
  Elder-Beerman   Bowling Green   1234 N. Main Street, Bowling Green, OH 43402
154
  Elder-Beerman   Howell   3599 E. Grand River Avenue, Howell, MI 48843
155
  Elder-Beerman   Westgate   3311 Secor Road, Toledo, OH 43606
156
  Elder-Beerman   Woodville (Store closed 9/2009)   3725 Willston Road, Toledo,
OH 43619
158
  Elder-Beerman   Adrian   1357 S. Main Street, Adrian, MI 49221
159
  Elder-Beerman   Monroe   2121 N. Monroe Street, Monroe, MI 48161
160
  Elder-Beerman   Benton Harbor   1800 Pipestone Road, Benton Harbor, MI 49022
161
  Elder-Beerman   Midland Mall   6830 Eastman Avenue, Midland, MI 48642
163
  Elder-Beerman   Jackson   1826 W. Michigan Avenue, Jackson, MI 49202

-18-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
164
  Younkers   Muskegon Furniture Gallery   5159 Harvey Street, Muskegon, MI 49444
165
  Elder-Beerman   Beloit   90 Eclipse Center, Beloit, WI 53511
171
  Carson Pirie Scott   Dekalb   2550 Sycamore Road, Dekalb, IL 60115
172
  Elder-Beerman   Marion, IN   1129 N. Baldwin, Marion, IN 46952
173
  Younkers   Muscatine   1903 Park Avenue, Muscatine, IA 52761
174
  Elder-Beerman   Anderson   2101 South Scatterfield Road, Anderson, IN 46016
175
  Elder-Beerman   Mattoon   700 Broadway Avenue East, Mattoon, IL 61938
177
  Elder-Beerman   Danville   2917 N. Vermillion, Danville, IL 61832
178
  Elder-Beerman   Jasper   3875 Newton Street, Jasper, IN 47546
179
  Elder-Beerman   Honey Creek   3401 South US Hwy 41, Terre Haute, IN 47802
180
  Elder-Beerman   Paducah   5105 Hinkleville Road #500, Paducah, KY 42001
181
  Elder-Beerman   Columbus   2104 25th Street, Columbus,IN 47201
182
  Elder-Beerman   Muncie   3501 N. Granville Avenue, Muncie, IN 47303
184
  Elder-Beerman   Kokomo   1540 East Boulevard, Kokomo, IN 46902
185
  Elder-Beerman   Elkhart   3701 South Main, Elkhart, IN 46517
186
  Younkers   Green Bay Furniture Gallery   201 Bay Park Square, Green Bay, WI
54304
188
  Elder-Beerman   Salem Furniture Gallery (to close in December 2009)   5370
Salem Avenue, Dayton, OH 45426
189
  Elder-Beerman   South Towne Furniture   2400 State Route 725, Dayton, OH 45459
202
  Elder-Beerman   Huntington   Huntington Mall, 500 Mall Rd. #600,
Barboursville, WV 25504
203
  Elder-Beerman   Clarksburg   2700 Meadowbrook Mall, Bridgeport, WV 26330
204
  Elder-Beerman   Parkersburg   600 Grand Central, Parkersburg, WV 26105
205
  Elder-Beerman   Ashland   10699 US Route 60, Ashland, KY 41102

-19-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
206
  Elder-Beerman   Kanawha   125 Kanawha Mall, Charleston, WV 25387
207
  Elder-Beerman   St. Clairsville   67800 Mall Road, St. Clairsville, OH 43950
209
  Elder-Beerman   Winfield   200 Liberty Sq. Shopping Center, Hurricane, WV
25526
216
  Elder-Beerman   Beckley   32 Raleigh Mall, Beckley, WV 25801
310
  Herberger’s   Centre Square   600 W. Saint Germain Street, St. Cloud, MN 56301
311
  Herberger’s   Thunderbird Mall   1440 South 12th Avenue, Virginia, MN 55792
312
  Herberger’s   Cedar Mall   2900 South Main, Rice Lake, WI 54868
313
  Herberger’s   Westridge Mall   2001 West Lincoln Ave, Fergus Falls, MN 56537
314
  Herberger’s   Marketplaz Mall   110 North Minnesota Street, New Ulm, MN 56073
315
  Herberger’s   Watertown Mall   1300 9th Avenue SE, Watertown, SD 57201
316
  Herberger’s   Viking Plaza   3015 Hwy 29 S, Suite 4037, Alexandria, MN 56308
317
  Herberger’s   Holiday Village Shopping Center — Havre   1753 Highway 2 NW,
Havre, MT 59501
318
  Herberger’s   Valley View Mall   4000 State Road 16, LaCrosse, WI 54601
319
  Herberger’s   Northbridge Mall   2440 Bridge Avenue, Albert Lea, MN 56007
320
  Herberger’s   Moorhead Center Mall   400 Center Avenue, Moorhead, MN 56560
321
  Herberger’s   Kirkwood Mall   641 Kirkwood Mall, Bismarck, ND 58504
323
  Herberger’s   Westgate Mall/Brainerd   14136 Baxter Drive, Suite 1, Baxter, MN
56425
325
  Herberger’s   Rimrock Mall   300 S. 24th Street West, Billings, MT 59102
326
  Herberger’s   Quincy Place Shopping Center   1110 Quincy Avenue, Ottumwa, IA
52501
327
  Herberger’s   Holiday Village Shopping Center — Great Falls   1200 10th Avenue
S, Great Falls, MT 59405

-20-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
328
  Herberger’s   Rushmore Mall   2200 North Maple, Rapid City, SD 57701
329
  Herberger’s   White Mountain Mall   2445 Foothill Boulevard, Rock Springs, WY
82901
330
  Herberger’s   Prairie Hills Mall   1611 3rd Avenue W., Dickinson, ND 58601
331
  Herberger’s   Dakota Square   2400 10th Street SW, Minot, ND 58701
332
  Herberger’s   Kandi Mall   1605 1st Street South, Willmar, MN 56201
333
  Boston Store   Beaver Dam Mall   1645 North Spring Street, Beaver Dam, WI
53916
334
  Herberger’s   Sunset Plaza   1700 Market Lane, Norfolk, NE, 68701
335
  Herberger’s   Imperial Mall Shopping Center   3001 West 12th, Suite 4,
Hastings, NE, 68901
336
  Herberger’s   The Mall   1100 South Dewey, North Platte, NE, 69101
338
  Herberger’s   Hilltop Mall   4915 2nd Avenue, Kearney, NE, 68847
339
  Herberger’s   Monument Mall   2302 Frontage Road, Box 29, Scottsbluff, NE,
69361
340
  Herberger’s   Kalispell Center Mall   20 North Main, Kalispell, MT 59901
341
  Herberger’s   Blaine   301 Northtown Drive Northeast, Blaine, MN 55434
342
  Herberger’s   Stillwater   2001 Washington Avenue, Stillwater, MN 55082
343
  Herberger’s   Lakewood Mall   3315 6th Ave SE, Suite 2, Aberdeen, SD 57401
344
  Herberger’s   Grand Junction/Mesa Mall   2424 US Hwy 6 & 50, Grand Junction,
CO 81505
345
  Herberger’s   River Hills Mall   1850 Adams Street, Mankato, MN 56001
348
  Herberger’s   Paul Bunyan Mall   1401 Paul Bunyan Drive, Bemidji, MN 56601
349
  Herberger’s   Butte Plaza Mall   3100 Harrison Avenue, Suite 5A, Butte, MT
59701

-21-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
351
  Herberger’s   Southgate Mall   2901 Brooks Avenue, Missoula, MT 59801
352
  Herberger’s   West Acres Shopping Center   3902 13th Avenue S, Fargo, ND 58103
353
  Herberger’s   Rosedale Shopping Center   600 Rosedale Shopping Center,
Roseville, MN 55113
354
  Herberger’s   Midway Marketplace   1400 University Place, St. Paul, MN 55104
355
  Herberger’s   Southtown Mall   7831 Southtown Center, Bloomington, MN 55431
357
  Herberger’s   Apache Mall   1201 12th Street SW, Rochester, MN 55902
401
  Younkers   North Grand Mall   2801 North Grand Mall, Ames, IA 50010
402
  Younkers   Southbridge Mall   102 South Delaware, Mason City, IA 50401
403
  Younkers   Crossroads Mall   US Hwy 20 & South 29th St, Fort Dodge, IA 50501
404
  Younkers   Marshall Town Center   2500 South Center Street, Marshalltown, IA
50158
406
  Younkers   Oakview Mall   3201 South 144th Street, Omaha, NE, 68144
407
  Younkers   College Square Mall   6301 University Avenue, Cedar Falls, IA 50613
408
  Younkers   Crossroads Center   2060 Crossroads Boulevard, Waterloo, IA 50702
409
  Younkers   Oak Park Mall   Highway 218 & 18th St. Northwest, Austin, MN 55912
410
  Younkers   Merle Hay Mall   3800 Merle Hay Rd, Suite 100, Des Moines, IA 50310
412
  Younkers   Coral Ridge Mall   1421 Coral Ridge Avenue, Coralville, IA 52241
413
  Younkers   Lindale Mall   4444 1st Avenue NE, Cedar Rapids, IA 52402
414
  Younkers   Jordan Creek   101 Jordan Creek Parkway, Suite 6000, West Des
Moines, IA 50266
418
  Younkers   Kennedy Mall   555 John F. Kennedy Road, Dubuque, IA 52002

-22-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
419
  Younkers   Westroads Mall   707 N. 102nd St., Omaha, NE, 68114
421
  Younkers   Northpark Mall   320 West Kimberly Road, Davenport, IA 52806
422
  Younkers   Southpark Mall   4200 16th Street, Moline, IL 61265
423
  Younkers   Southridge Mall   1111 E Army Post Road, Suite 2003, Des Moines, IA
50315
424
  Younkers   Empire Mall   3500 Empire Mall, Sioux Falls, SD 57106
428
  Younkers   Westdale Mall   2600 Edgewood Road SW, Cedar Rapids, IA 52404
429
  Younkers   Southern Hills Mall   4380 Sergeant Road, Sioux City, IA 51106
430
  Younkers   Westland Mall   550 South Gear, West Burlington, IA 52655
432
  Younkers   Oakwood Mall   4850 Golf Road, Eau Claire, WI 54701
437
  Younkers   Valley West Mall   1551 Valley West Drive, West Des Moines, IA
50266
438
  Younkers   Lakes Mall   5580 Harvey Street, Muskegon, MI 49444
439
  Younkers   Downtown Historic Sturgeon Bay   58 North 3rd Avenue, Sturgeon Bay,
WI 54235
440
  Younkers   Rivertown Crossings   3668 Rivertown Parkway, Grandville, MI 49418
442
  Younkers   Westwood Mall   3050 US Hwy 41 West, Marquette, MI 49855
443
  Younkers   Cherryland Center   1776 South Garfield Avenue, Traverse City, MI
49686
445
  Younkers   Lansing Mall   5330 West Saginaw Highway, Lansing, MI 48917
447
  Younkers   Gateway Mall   6100 O Street, Lincoln, NE, 68505
448
  Younkers   Shoppes at Woodridge   503 East Ives Street, Marshfield, WI 54449
449
  Younkers   Miller Hill Mall   1600 Miller Trunk Highway, Duluth, MN 55811
451
  Younkers   Conestoga Mall   3404 West 13th Street, Grand Island, NE, 68803
454
  Younkers   Wausau Mall   300 Forest Street, Wausau, WI 54403

-23-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
456
  Younkers   Forest Mall   755 West Johnson Street, Fond Du Lac, WI 54935
457
  Younkers   Bay Park Square   101 Bay Park Square, Green Bay, WI 54304
461
  Younkers   Edgewater Plaza   700 E Magnolia Street, Manitowoc, WI 54220
462
  Younkers   Fox River Mall   4301 W. Wisconsin Avenue, Appleton, WI 54913
463
  Younkers   Westshore Mall   12331 James Street, Holland, MI 49424
464
  Younkers   Merridian   1982 W. Grand River Avenue, Okemos, MI 48864
465
  Younkers   Birchwood Mall   4450 24th Avenue, Fort Gratiot, MI 48059
466
  Younkers   Pine Tree Mall   2700 Roosevelt Road, Marinette, WI 54143
467
  Younkers   Rapids Mall   555 West Grand Avenue, Wisconsin Rapids, WI 54495
469
  Younkers   Mariner Mall   69 North 28th St. East, Superior, WI 54880
470
  Boston Store   Harbor Centre   727 North 8th Street, Sheboygan, WI 53081
475
  Younkers   Bay City Mall   4131 E. Wilder Road, Bay City, MI 48706
501
  Bergner’s   Eastland Mall   1601 Empire Street, Bloomington, IL 61701
502
  Bergner’s   Peru Mall   3940 Route 251, Suite 01, Peru, IL 61354
503
  Bergner’s   East Court Village   3536 Court Street, Pekin, IL 61554
504
  Bergner’s   Marketplace Mall   2000 North Neil Street, Champaign, IL 61820
505
  Bergner’s   Sandburg Mall   1150 West Carl Sandburg Drive, Galesburg, IL 61401
506
  Bergner’s   Sheridan Village   4125 North Sheridan Road, Peoria, IL 61614
507
  Bergner’s   Quincy Mall   3347 Broadway, Quincy, IL 62301
508
  Bergner’s   Hickory Point Mall   1005 Hickory Point Mall, Forsyth, IL 62535

-24-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
510
  Boston Store   Janesville Mall   2500 Milton Avenue, Janesville, WI 53545
511
  Bergner’s   Northland Mall   2900 East Lincolnway, Sterling, IL 61081
512
  Bergner’s   Cherryvale Mall   7200 Harrison Avenue, Rockford, IL 61112
513
  Bergner’s   Machesney Mall   8790 North 2nd Street, Machesney Park, IL 61115
514
  Carson Pirie Scott   Northgate Shopping Center   970 North Lake Street,
Aurora, IL 60506
515
  Carson Pirie Scott   Joliet   3340 Mall Loop Drive, Joliet, IL 60435
516
  Carson Pirie Scott   Spring Hill Mall   4000 Spring Hill Mall, Dundee, IL
60118
517
  Carson Pirie Scott   Randhurst Mall   999 North Elmhurst Road, Mount Prospect,
IL 60056
518
  Bergner’s   White Oaks Mall   2501 West Wabash, Springfield, IL 62704
519
  Boston Store   Grand Avenue Mall   331 West Wisconsin Avenue, Milwaukee, WI
53203
520
  Boston Store   Bay Shore Mall   5800 N. Port Washington Road, Milwaukee, WI
53217
521
  Boston Store   Regency Mall   5500 Durand Avenue, Racine, WI 53406
522
  Boston Store   Brookfield Square   15875 West Bluemound Road, Brookfield, WI
53005
523
  Boston Store   Southridge Mall   5300 South 76th Street, Greendale, WI 53129
526
  Boston Store   East Towne Mall   53 East Towne Mall, Madison, WI 53704
527
  Boston Store   Mayfair Mall   2400 North Mayfair Road, Milwaukee, WI 53226
528
  Boston Store   West Towne Mall   36 West Towne Mall, Madison, WI 53719
529
  Boston Store   Brookfield Furniture Gallery   18615 West Bluemound Road,
Brookfield, WI 53045
530
  Carson Pirie Scott   Evergreen Mall   9700 South Western Avenue, Evergreen
Park, IL 60805

-25-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
531
  Carson Pirie Scott   Yorktown Mall   230 Yorktown Road, Lombard, IL 60148
532
  Carson Pirie Scott   Woodmar Mall   6600 Indianapolis Boulevard, Hammond, IN
46320
533
  Carson Pirie Scott   Eden’s Plaza   3200 Lake Avenue, Wilmette, IL 60091
535
  Carson Pirie Scott   Stratford Square   4 Stratford Square, Bloomingdale, IL
60108
536
  Carson Pirie Scott   Gateway Mall   120 South Riverside Plaza, Chicago, IL
60606
538
  Carson Pirie Scott   Chicago Ridge Mall   9800 South Ridgeland Avenue, Chicago
Ridge, IL 60415
539
  Carson Pirie Scott   Harlem-Irving Mall   4200 N. Harlem Avenue, Norridge, IL
60706
540
  Carson Pirie Scott   Lincoln Mall   300 Lincoln Mall, Matteson, IL 60443
541
  Carson Pirie Scott   North Riverside Park Mall   7505 West Cermak Road, North
Riverside, IL 60546
542
  Carson Pirie Scott   Westfield Shoppingtown/Southlake   1995 Southlake Mall,
Merrillville, IN 46410
543
  Carson Pirie Scott   Orland Square   4 Orland Square, Orland Park, IL 60462
544
  Carson Pirie Scott   River Oaks Mall   146 River Oaks Drive, Calumet City, IL
60409
546
  Carson Pirie Scott   Yorktown Furniture   2 Yorktown Mall, Lombard, IL 60148
547
  Carson Pirie Scott   Eden Furniture Gallery   3232 Lake Avenue, Ste 330,
Wilmette, IL 60091
548
  Carson Pirie Scott   Schaumburg Furniture Gallery   830 East Golf Road,
Schaumburg, IL 60173
549
  Carson Pirie Scott   Marquette Mall   305 West US Hwy 20, Michigan City, IN
46360
550
  Carson Pirie Scott   Westfield Shoppingtown/Hawthorn   3 Hawthorne Center,
Vernon Hills, IL 60061
551
  Carson Pirie Scott   Ford City Mall   7601 South Cicero Avenue, Chicago, IL
60652
552
  Carson Pirie Scott   Lincolnwood Town Center   3333 West Touhy, Lincolnwood,
IL 60712

-26-



--------------------------------------------------------------------------------



 



              Location             Number   Nameplate   Location/Store Name  
Address
553
  Carson Pirie Scott   Northfield Square Mall   1602 North State Rt. 50,
Bourbonnais, IL 60914
554
  Carson Pirie Scott   Charlestowne Mall   3850 East Main Street, St. Charles,
IL 60174
555
  Carson Pirie Scott   Hawthorn Furniture Gallery   480 Ring Drive, Vernon
Hills, IL 60061
556
  Carson Pirie Scott   Fox Valley Mall   3 Fox Valley Center, Aurora, IL 60504
560
  Carson Pirie Scott   Fox Valley Furniture Gallery   404 South Route 59,
Suite 128, Naperville, IL 60540
561
  Carson Pirie Scott   Orland Square Furniture Gallery   66 Orland Square,
Orland Park, IL 60462
562
  Carson Pirie Scott   Streets of Woodfield   601 North Martingale Road,
Schaumburg, IL 60173
563
  Bergner’s   The Shoppes at Grand Prairie   5203 West War Memorial Drive,
Peoria, IL 61615
564
  Carson Pirie Scott   Circle Centre   1 West Washington Street, Indianapolis,
IN 46204
571
  Parisian   Laurel Park Place   17625 Newburgh Road, Livonia, MI 48152
572
  Parisian   Meadowbrook Village   400 North Adams Road, Rochester Hills, MI
48309
573
  Parisian   Partridge Creek   17480 Hall Road, Clinton, MI 48038
579
  Carson Pirie Scott   Naperville Furniture Clearance Center   1835 Jefferson
Avenue, Naperville, IL 60540
972
  N/A   Huntington   925-939 Third Avenue, Huntington, WV 25701

-27-



--------------------------------------------------------------------------------



 



Schedule 9.1.4
Names and Capital Structure

                                      Authorized   Number and/or   Holders      
      Equity   % of Issued   of Equity Issuer   Jurisdiction   Securities  
Interests   Securities   Interests
Carson Pirie Scott II, Inc.
  Mississippi   Common Stock   30,000,000 shares   153,818 shares   The Bon-Ton
Department Stores, Inc.
McRIL, LLC
  Virginia   Limited Liability
Company Interests   N/A     100%   Carson Pirie Scott II, Inc.
Bon-Ton Distribution, Inc.
  Illinois   Common Stock   100,000 shares   1,000 shares   Carson Pirie Scott
II, Inc.
The Bon-Ton Department Stores, Inc.
  Pennsylvania   Common Stock   40,000,000 shares   10 shares   The Bon-Ton
Stores, Inc.       Class A Common Stock   20,000,000 shares   0 shares   N/A    
  Preferred Stock   5,000,000 shares   0 shares   N/A
The Bon-Ton Giftco, Inc.
  Florida   Common Stock   100 shares   10 shares   The Bon-Ton Department
Stores, Inc.
The Bon-Ton Properties — Eastview GP, Inc.
  New York   Common Stock   1,000 shares   10 shares   The Bon-Ton Department
Stores, Inc.
The Bon-Ton Properties — Eastview, L.P.
  Delaware   Limited Partnership
Interests   N/A     99%   The Bon-Ton Department Stores, Inc.       Limited
Partnership
Interest and
General Partner   N/A     1%   The Bon-Ton Properties - Eastview GP, Inc.
The Bon-Ton Properties — Greece Ridge GP, Inc.
  New York   Common Stock   1,000 shares   10 Shares   The Bon-Ton Department
Stores, Inc.

-28-



--------------------------------------------------------------------------------



 



                                      Authorized   Number and/or   Holders      
      Equity   % of Issued   of Equity Issuer   Jurisdiction   Securities  
Interests   Securities   Interests
The Bon-Ton Properties — Greece Ridge, L.P.
  Delaware   Limited Partnership
Interest   N/A     99%   The Bon-Ton Department Stores, Inc.       Limited
partnership
Interest and
General Partner   N/A     1%   The Bon-Ton Properties — Greece Ridge GP, Inc.
The Bon-Ton Properties — Marketplace GP, Inc.
  New York   Common Stock   1,000 shares   10 Shares   The Bon-Ton Department
Stores, Inc.
The Bon-Ton Properties — Marketplace, L.P.
  Delaware   Limited Partnership
Interests   N/A     99%   The Bon-Ton Department Stores, Inc.       Limited
Partnership
Interest and
General Partner   N/A     1%   The Bon-Ton Properties - Marketplace GP, Inc.
The Bon-Ton Stores of Lancaster, Inc.
  Pennsylvania   Common Stock   1,000 shares   1,000 shares   The Bon-Ton
Department Stores, Inc.
The Bon-Ton Trade, LLC
  Delaware   Limited Liability
Company Interests   N/A     100%   The Bon-Ton Department Stores, Inc.
The Elder-Beerman Stores Corp.
  Ohio   Common Stock   1,000 shares   1,000 shares   The Bon-Ton Department
Stores, Inc.
Bonstores Holdings One, LLC
  Delaware   Limited Liability
Company Interests   N/A     100%   The Bon-Ton Department Stores, Inc.

-29-



--------------------------------------------------------------------------------



 



                                      Authorized   Number and/or   Holders      
      Equity   % of Issued   of Equity Issuer   Jurisdiction   Securities  
Interests   Securities   Interests
Bonstores Holdings Two, LLC
  Delaware   Limited Liability
Company Interests   N/A     100 %   The Bon-Ton Department Stores, Inc.
Bonstores Realty One, LLC
  Delaware   Limited Liability
Company Interests   N/A     100 %   Bonstores Holdings One, LLC
Bonstores Realty Two, LLC
  Delaware   Limited Liability
Company Interests   N/A     100 %   Bonstores Holdings Two, LLC

-30-



--------------------------------------------------------------------------------



 



Schedule 9.1.5
Former Corporate Names and Trade Names:
Former Corporate Names:

                  Legal Name   Type of       Termination   Surviving of Entity  
Organization   Jurisdiction   Date   Entity
BTRGP, Inc.
  C-Corporation   Pennsylvania   1/28/2006   The Bon-Ton Department Stores, Inc.
The Bee-Gee Shoe Corp.
  C-Corporation   Ohio   1/28/2006   The Elder-Beerman Stores Corp.
The Bon-Ton Corp.
  C-Corporation   Delaware   4/1/2006   The Bon-Ton Stores, Inc.
The Bon-Ton Operations, Inc.
  C-Corporation   Pennsylvania   08/28/2005   The Bon-Ton Department Stores,
Inc.
The Bon-Ton Properties — Irondequoit G.P., Inc.
  C-Corporation   New York   12/31/2007   The Bon-Ton Department Stores, Inc.
The Bon-Ton Properties — Irondequoit, L.P.
  Limited Partnership   Delaware   12/31/2007   None
The Bon-Ton Receivables Partnership, L.P.
  Limited Partnership   Pennsylvania   1/28/2006   The Bon-Ton Department
Stores, Inc.
The Bon-Ton Trade Corp.
  C-Corporation   Delaware   4/1/2006   The Bon-Ton Trade, LLC
Capital City Commons Realty, Inc.
  C-Corporation   Pennsylvania   2/3/2007   The Bon-Ton Department Stores, Inc.
Carson Pirie Holdings, Inc.
  C-Corporation   Delaware   3/4/2006   Parisian, Inc.
CP Holdings Virginia, LLC
  Limited Liability
Company   Virginia   3/4/2006   Carson Pirie Holdings, Inc.
Carson Pirie Scott, LLC
  Limited Liability
Company   Alabama   12/31/2007   The Bon-Ton Department Stores, Inc.
Carson Pirie Scott, Inc.
  C-Corporation   Alabama   10/28/2006   Carson Pirie Scott, LLC
CROP Reinsurance, LTD.
  Non-USA Corporation   Turks & Caicos Islands, British West Indies   1/28/2006
  None
The El-Bee Chargit Corp.
  C-Corporation   Ohio   1/28/2006   The Elder-Beerman Stores Corp.

-31-



--------------------------------------------------------------------------------



 



                  Legal Name   Type of       Termination   Surviving of Entity  
Organization   Jurisdiction   Date   Entity
The El-Bee Receivables Corporation
  C-Corporation   Delaware   1/28/2006   The Elder-Beerman Stores Corp.
Elder-Beerman Holdings, Inc.
  C-Corporation   Ohio   12/31/2007   The Elder-Beerman Stores Corp.
Elder-Beerman Indiana, L.P.
  Limited Partnership   Indiana   1/28/2006   The Elder-Beerman Stores Corp.
Elder-Beerman Operations, LLC
  Limited Liability
Company   Ohio   12/31/2007   The Elder-Beerman Stores Corp.
Elder-Beerman West Virginia, Inc.
  C-Corporation   West Virginia   12/31/2008   The Elder-Beerman Stores Corp.
Herberger’s Department Stores, LLC
  Limited Liability
Company   Minnesota   12/31/2007   The Bon-Ton Department Stores, Inc.
McRae’s, Inc.
  C-Corporation   Mississippi   3/6/2006   Carson Pirie Scott II, Inc.
Parisian, Inc.
  C-Corporation   Alabama   3/6/2006   Carson Pirie Scott, Inc.
Parisian Virginia, LLC
  Limited Liability
Company   Virginia   3/4/2006   Parisian, Inc.
PMIN General Partnership
  General Partnership   Virginia   3/4/2006   Parisian, Inc.
Saks Distribution Centers, Inc.
  C-Corporation   Illinois   3/6/2006   Bon-Ton Distribution, Inc.

Acquisitions
Elder-Beerman: Effective October 24, 2003, pursuant to the Agreement and Plan of
Merger dated as of September 15, 2003, among The Bon-Ton Stores, Inc.
(“Parent”), The Elder-Beerman Stores Corp. (''Elder-Beerman’’) and Elder
Acquisition Corp., an indirect wholly owned subsidiary of Parent (''Merger
Sub’’), Merger Sub was merged with and into Elder-Beerman with Elder-Beerman
continuing as the surviving corporation and as an indirect wholly owned
subsidiary of Parent (the ''Merger’’). At the time of the Merger, Elder-Beerman
had seven direct and indirect subsidiaries: The Bee-Gee Shoe Corp., The El-Bee
Chargit Corp., The El-Bee Receivables Corp, Elder-Beerman West Virginia, Inc.,
Elder Beerman Holdings, Inc., Elder-Beerman Indiana, L.P. and Elder-Beerman
Operations, LLC.
NDSG: Effective March 5, 2006, pursuant to a Purchase Agreement dated as of
October 29, 2005, The Bon-Ton Stores, Inc. entered into a Purchase Agreement (as
amended, the “Purchase Agreement”) with Saks Incorporated (“Saks”) pursuant to
which Bon-Ton purchased all of the outstanding equity securities of two
subsidiaries of Saks: Herberger’s Department Stores, LLC and Parisian, Inc. and
acquired, as subsidiaries of Parisian, Inc., McRae’s, Inc., Saks Distribution
Center, Inc. and McRIL, LLC.

-32-



--------------------------------------------------------------------------------



 



Parisian: Effective October 31, 2006, pursuant to an Asset Purchase Agreement
dated October 25, 2006 between The Bon-Ton Stores, Inc. (“Parent”) and Belk,
Inc., which was assigned by Parent to The Bon-Ton Department Stores, Inc., The
Bon-Ton Department Stores, Inc. acquired four Parisian department stores and the
rights for the construction of a fifth Parisian store.
Trade Names:

      Entity   Trade Names Used
The Bon-Ton Department Stores, Inc.
  Bon-Ton; Capital City Commons; Carson Pirie Scott; Elder-Beerman; Herberger’s;
Parisian; Younkers
Bon-Ton Distribution, Inc.
  Carson Pirie Scott Furniture Clearance Center
The Bon-Ton Giftco, Inc.
  Bon-Ton
The Bon-Ton Stores of Lancaster, Inc.
  Bon-Ton
Carson Pirie Scott II, Inc.
  Bon-Ton; Boston Store; Herberger’s; Younkers
The Elder-Beerman Stores Corp.
  Bon-Ton; Elder-Beerman; Younkers
McRIL, LLC
  Bergner’s; Carson Pirie Scott; Carson Pirie Scott Furniture Gallery; Younkers

-33-



--------------------------------------------------------------------------------



 



Schedule 9.1.12
Intellectual Property
Trademarks
Owner: The Bon-Ton Trade, LLC

                  Registration/Serial   Registration Trademark Name   Number  
Date/Filing Date
AUTHENTIC U
    77,364,016     1/4/2008
AUTHENTIC U AUTHENTIC UNIVERSITY GRADE A GOODS (DESIGN)
    3,515,296     10/14/2008
BOSTON STORE
  Wisconsin 6,482   8/3/1988
BOSTON STORE
    3,666,012     8/11/2009
BT JEWELED
    77,814,203     8/27/2009
CUDDLE BEAR
    2,001,829     9/17/1996
EBRIDE
    2,789,053     12/02/2003
EXERTEK
    3,528,518     11/4/2008
FLURRYVILLE COLLECTION
    3,672,167     8/25/2009
GAME DAY COLLECTION (Sub-brand under CONSENSUS)
    3,684,153     9/15/2009
GIVE * JOY (Design)
    3,584,404     3/3/2009
GIVE JOY
    3,584,389     3/3/2009
JENNY BUCHANAN
    2,335,651     3/28/2000
JENNY BUCHANAN
    2,015,874     11/12/1996
JENNY BUCHANAN
    2,015,870     11/12/1996
JENNY BUCHANAN
    2,006,731     10/8/1996
JUST CHILL
    3,620,462     5/12/2009
LIVING GREEN
    77,648,515     1/13/2009
LIVING GREEN
    77,636,919     12/19/2008
MADISON & MAX
    2,856,632     6/22/2004
ONE PHILOSOPHY
    77,422,306     3/14/2008
RAMPED UP
    77,842,383     10/6/2009
RU RAMPED UP (and design)
    77,848,597     10/14/2009
SUSQUEHANNA TRAIL OUTFITTERS
    1,397,712     6/17/1986
SUSQUEHANNA TRAIL OUTFITTERS
    3,217,597     3/13/2007
THE BON-TON
    1,680,687     3/24/1992
THE BON-TON (design)
    1,661,242     10/15/1991

-34-



--------------------------------------------------------------------------------



 



Owner: The Bon-Ton Trade Corp.

                  Registration/Serial   Registration Trademark Name   Number  
Date/Filing Date
SMART LOOK, SMART PRICES
    2,905,339     11/23/2004

Owner: Carson Pirie Scott II, Inc.

                  Registration/Serial   Registration Trademark Name   Number  
Date/Filing Date
BRECKENRIDGE
    966,580     8/21/1973
BRECKENRIDGE
    3,022,152     11/29/2005
BRECKENRIDGE (Canada)
  TMA230293   9/15/1978; Assigned to Saks 10/16/03. Assigned to CPS II, Inc.
CARSON PIRIE SCOTT
    1,143,734     12/16/1980
CARSONS
    1,395,289     5/27/1986
CELEBRATION WEDDING & GIFT REGISTRY
    2,646,804     11/5/2002
CELEBRATIONS REGISTRY FOR VERY SPECIAL OCCASIONS
    3,628,605     5/26/2009
CELEBRATIONS REGISTRY FOR VERY SPECIAL OCCASIONS
    3,632,950     6/2/2009
CEZANI
    3,423,603     5/6/2008
CEZANI
    1,869,666     12/27/1994
CHANTEUSE
    3,069,447     3/14/2006
CHARGE AGAINST BREAST CANCER
    2,412,363     12/12/2000
COME TO THE RIGHT PLACE
    2,021,357     12/3/1996
CONSENSUS
    2,363,348     6/27/2000
CONSENSUS GOLF LOGO
    2,852,867     6/15/2004
FLURRYVILLE COLLECTION
    2,772,645     10/7/2003
HERBERGER’S
    2,278,878     9/21/1999
INTIMATE ESSENTIALS
    3,483,180     8/12/2008
KENNETH ROBERTS
    77,836,970     9/29/2009
KENNETH ROBERTS PLATINUM
    3,436,925     5/27/2008
LITTLE MISS ATTITUDE
    3709384     11/10/2009
LIVING QUARTERS
    2,385,966     9/12/2000

-35-



--------------------------------------------------------------------------------



 



                  Registration/Serial   Registration Trademark Name   Number  
Date/Filing Date
LIVING QUARTERS
    2,493,154     9/25/2001
LIVING QUARTERS (Canada)
  Reg. No. 688504   5/29/2007
MISS ATTITUDE
    77,630,455     12/10/2008
MISS ATTITUDE
    3,002,529     9/27/2005
MISS ATTITUDE
    3,528,399     11/4/2008
MISS ATTITUDE
    2,934,265     3/15/2005
MISS ATTITUDE
    2,934,263     3/15/2005
MISS ATTITUDE
    3,046,737     1/17/2006; Amended 8/14/07.
MISS ATTITUDE
    2,933,999     3/15/2005
MISS ATTITUDE
    2,934,000     3/15/2005
MISS ATTITUDE
    2,968,804     7/12/2005
NORTHERN LODGE
    3,485,550     8/12/2008
NORTHERN LODGE
    3,569,648     2/3/2009
PAINT THE TOWN
    2,958,408     5/31/2005
PARADISE COLLECTION
    3,292,860     9/18/2007
PARADISE COLLECTION Palm Tree Design
    3,347,154     12/4/2007
PURSUITS, LTD
    2,589,337     7/2/2002
RELATIVITY
    2,813,306     2/10/2004
RELATIVITY
    2,384,258     9/5/2000
(RELATIVITY)
    2,635,572     10/15/2002
STUDIO WORKS
    3,570,064     2/3/2009
STUDIO WORKS
    2,407,600     11/28/2000
TECH TREK
    3,127,728     8/8/2006
TRIP READY
    3,587,976     3/10/2009
URIT
    2,450,127     5/8/2001
YOUNKERS (Stylized)
    1,795,407     9/28/1993
(RELATIVITY) DESIGN LAB
    2,765,740     09/16/2003
RBM COLLECTION
    2,322,844     02/29/2000

-36-



--------------------------------------------------------------------------------



 



Owner: The Elder-Beerman Stores Corp.

                  Registration/Serial   Registration Trademark Name   Number  
Date/Filing Date
AFFINITY
    1,645,326     5/21/01
DANIELLE MARTIN (and design)
    1,798,768     10/12/1993
EB KIDS PLACE
    1,573,311     12/26/1989
Elder-Beerman (Stylized)
    1,332,638     4/23/1985

Owner: McRIL, LLC

              Registration/Serial   Registration
Date/Filing Trademark Name   Number   Date
BERGNER’S
  Illinois 095011   10/17/2005
BERGNER’S & Design
  Illinois 095012   10/17/2005

-37-



--------------------------------------------------------------------------------



 



Copyrights
Owner: The Bon-Ton Department Stores, Inc.

          Copyright   Copyright No.   Registration Date
Doing a good business: 100 years at the Bon-Ton
  TX4880277   10/28/98

Owner: The Elder-Beerman Stores Corp. (currently owned by Elder-Beerman Stores
Corporation)

          Copyright   Copyright No.   Registration Date
Elder-Beerman Stores Corporation: A Tradition of Success.
  TX 1896055   7/1/86

Owner: Carson Pirie Scott II, Inc. (currently owned by McRae’s, Inc.)

          Copyright   Copyright No.   Registration Date
A Tale from Flurryville: The Berg’s Big Surprise/written and illustrated by Todd
Lamerton
  TX5900922   1/13/04
Wow! What a Cow: A Tale from Funky Farm/written and illustrated by Todd Lamerton
  TX5744198   4/29/03
A Tale from Flurryville: Arctic Bart Finds His Happy Heart/written and
illustrated by Todd Lamerton
  TX5638101   11/19/02
Holiday celebrations with recipes from Younkers
  TX5658257   12/27/02

Owner: The Bon-Ton Stores, Inc.

          Copyright   Copyright No.   Registration Date
Baxter shares his bear
  TX6497902   1/9/07

-38-



--------------------------------------------------------------------------------



 



Owner: Carson Pirie Scott, Inc. (merged into The Bon-Ton Department Stores,
Inc.)

          Copyright   Copyright No.   Registration Date
Parisian celebrating a century of service (currently owned by Parisian, Inc.)
  TX2217381   1/21/88
Presentation—a manual of standards and guidelines (currently owned by Parisian,
Inc.)
  TX3196448   11/21/91
Riverchase Galleria, Parisian grand opening (currently owned by Giancarlo
Imiglia)
  VA239074   9/5/86
Made in Wisconsin (currently owned by Boston Store)
  VA81949   2/23/81
Cratchits’ Christmas dinner* (currently owned by Joanna Strauss)
  VA00006480   6/8/78

 

*   This copyright was registered under “Carson Pirie Scott” instead of Carson
Pirie Scott, Inc.”

-39-



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Environmental Matters
None.

-40-



--------------------------------------------------------------------------------



 



Schedule 9.1.16
Restrictive Agreements

1.   Mortgage and Security Agreement between The Bon-Ton Properties — Eastview,
L.P. and CS First Boston Mortgage Capital Corp (since transferred to Wachovia
Bank, N.A.) dated as of May 17, 1996, as amended from time to time.   2.  
Mortgage and Security Agreement between The Bon-Ton Properties — Greece Ridge,
L.P. and CS First Boston Mortgage Capital Corp (since transferred to Wachovia
Bank, N.A.) dated as of May 17, 1996, as amended from time to time.   3.  
Mortgage and Security Agreement between The Bon-Ton Properties — Market Place,
L.P. and CS First Boston Mortgage Capital Corp (since transferred to Wachovia
Bank, N.A.) dated as of May 17, 1996, as amended from time to time.   4.  
Commercial Industrial Revolving Loan Agreement between the City of Scranton and
The Bon-Ton Department Stores, Inc. dated as of July 5, 2000.   5.   Senior
Notes of The Bon-Ton Department Stores, Inc. due 2014.   6.   Loan and Security
Agreement, dated as of March 6, 2006, as amended by Amendment No.1 dated as of
November 20, 2007 and as further amended by Amendment No. 2 dated as of November
___, 2009, by and among The Bon-Ton Department Stores, Inc., a Pennsylvania
corporation (“Bon-Ton”), The Elder-Beerman Stores Corp., an Ohio corporation
(“Elder-Beerman” and together with Bon-Ton, the “Borrowers”), certain
subsidiaries of the Borrowers party thereto as obligors, the lenders named
therein, and Bank of America, N.A., as agent for the Lenders.   7.   Loan
Agreement between Bank of America, N.A. and Bonstores Realty One, LLC dated as
of March 6, 2006.   8.   Loan Agreement between Bank of America, N.A. and
Bonstores Realty Two, LLC dated as of March 6, 2006.   9.   Capital lease
agreements detailed on Schedule 10.2.1 (#4a – #4c) for store numbers 531, 535,
540, 541, 542 and 543.   10.   Capital lease agreements with Cisco Systems
Capital Corporation and Verizon Credit Inc. detailed on Schedule 10.2.1 (#4d -
#4e) for electronic equipment.

-41-



--------------------------------------------------------------------------------



 



Schedule 9.1.17
Litigation
None.

-42-



--------------------------------------------------------------------------------



 



Schedule 9.1.22
Labor Contracts
Collective Bargaining Agreements

  1.   Agreement, dated as of May 1, 2005, by and between Carson Pirie Scott
d/b/a Boston Store and Local 86 UNITE HERE (Union of Needletrades, Industry,
Textiles Employees).     2.   Agreement, dated as of May 1, 2004, by and between
Carson Pirie Scott & Co. and Local 134 of the International Brotherhood of
Electrical Workers, AFL-CIO.     3.   Agreement, dated as of June 8, 2003, by
and between Local Union No. 147, affiliated with the International Brotherhood
of Teamsters, and Saks Incorporated.     4.   Terms of Agreement, ratified by
union members on October 3, 2005, by and between Carson Pirie Scott & Co., and
International Union of Operating Engineers, Local Union No. 399, affiliated with
the AFL-CIO.     5.   Agreement, dated May 1, 2004, by and between Saks
Incorporated and the Heartland Regional Counsel of Carpenters, Local Union
No. 106, United Brotherhood of Carpenters & Joiners of America.     6.  
Agreement, dated January 1, 2002, between Saks Incorporated and Des Moines, Iowa
Local Union #347 of the International Brotherhood of Electrical Workers,
affiliates of the AFL-CIO, CLC.     7.   Agreement, dated May 1, 1998, by and
between Painters Local Union No. 246, affiliated with the Brotherhood of
Painters and Allied Trades and Younkers.     8.   Milwaukee Inside Wiremen
Agreement, effective June 1, 1994, by and between the Electrical Contractors
Association Milwaukee Chapter, N.E.C.A., Inc. and Local Union 494, I.B.E.W.    
9.   Agreement, dated as of June 1, 1984, between Milwaukee Boston Store Company
and Electrical Workers Local Union 494, I.B.E.W., AFL-CIO, of Milwaukee,
Wisconsin.

    Note: For Agreements (2) thru (9) listed above, there is no bargaining unit
because the facilities to which they relate have been closed. It is the intent
of the Company to terminate these agreements that have no active members.

Material Consulting Agreements

    The Bon-Ton Stores, Inc. and/or The Bon-Ton Department Stores, Inc. has
entered into the following consulting agreements, which may be regarded as
material:

    1.   Letter Agreement with Henry Doneger Associates, Inc.     2.   Letter
Agreement with Directives West Consultants to Retail.

-43-



--------------------------------------------------------------------------------



 



  3.   Letter Agreement with Michael Gleim.     4.   Letter Agreement with
Lazard Frères & Company, LLC.     5.   Letter Agreement with Mercer Health &
Benefits, LLC.     6.   Letter Agreement with Kurt Salmon Associates.

-44-



--------------------------------------------------------------------------------



 



Schedule 10.2.1
Existing Debt

1.   Loan and Security Agreement, dated as of March 6, 2006, as amended by
Amendment No.1 dated as of November 20, 2007 and as further amended by Amendment
No. 2 dated as of November ___, 2009, by and among The Bon-Ton Department
Stores, Inc., a Pennsylvania corporation (“Bon-Ton”), The Elder-Beerman Stores
Corp., an Ohio corporation (“Elder-Beerman” and together with Bon-Ton, the
“Borrowers”), certain subsidiaries of the Borrowers party thereto as obligors,
the lenders named therein, and Bank of America, N.A., as agent for the Lenders.
  2.   Mortgage Note Facility: On May 17, 1996, Bon-Ton entered into agreements
with regard to twenty-year mortgage notes in an aggregate principal amount of
$23.4 million secured by its four stores in Rochester, New York (store numbers
96, 97, 98 and 99). The Irondequoit property (store number 98) was sold on
April 2, 2007, and the related mortgage note in the principal amount of
$3.5 million was paid in full. The mortgage notes on the remaining three stores
have principal payable in varying monthly installments through June 2016 and
interest payable monthly at 9.62%. The mortgages are secured by land and
buildings. As of October 31, 2009, there remained an aggregate amount of
$10.0 million of mortgage notes outstanding.   3.   Scranton Loan: On July 5,
2000, The Bon-Ton Department Stores, Inc. entered into a $1.0 million commercial
industrial revolving loan agreement with the City of Scranton for improvements
to its store in Scranton, PA (store number 41, The Mall@Steamtown). Interest is
payable monthly at a rate of 5% through January, 2011, when the entire principal
balance is also due to be repaid.   4.   Capital Leases:

  a.   For store numbers 531, 540, 541 and 543, McRIL, LLC is a tenant under
lease agreements originally between Chicago Title & Trust Company, Six Anchors
Limited Partnership, and CPS Realty Partnership. The current landlords are C.R.
Center, L.P. for store number 531, WEC 98C-5 LLC for store number 540, WEC 98C-4
LLC for store number 541 and WEC 98C-2 LLC for store number 543. The terms of
all four leases are 10/31/1985 thru 01/31/2024 with five 5-year optional
extensions and an option to purchase.     b.   For store number 535, Carson
Pirie Scott II, Inc. is a tenant under lease agreements originally between
Chicago Title & Trust Company, Six Anchors Limited Partnership, and CPS Realty
Partnership. WEC 98C-3, LLC is the current landlord. The term of the lease is
10/31/1985 thru 01/31/2024 with five 5-year optional extensions and an option to
purchase.     c.   For store number 542, The Bon-Ton Department Stores, Inc. is
a tenant under a lease agreement originally between Lake County Trust Company,
as Trustee, and CPS Realty Partnership. WEC 98C-6 LLC is the current landlord.
The term of the lease is 10/31/1985 thru 01/31/2024 with five 5-year optional
extensions and an option to purchase.

      The six capital lease agreements listed above had a $65.5 million
principal balance outstanding as of October 31, 2009.

-45-



--------------------------------------------------------------------------------



 



  d.   Master Lease agreement between The Bon-Ton Department Stores, Inc. and
Verizon Credit Inc. Schedule I is for electronic equipment used to upgrade the
point-of-sale system in former NDSG stores. The Schedule I lease period
commenced April 14, 2009 and has a term of 36 months. As of October 31, 2009,
the Schedule I lease had a principal balance outstanding of $3.8 million.
Schedule II is for electronic equipment used to upgrade the Company’s
communications systems. It has a term of 36 months which commenced on October
27, 2009. As of October 31, 2009, the Schedule II lease had a principal balance
outstanding of $1.9 million.     e.   Lease agreement between The Bon-Ton
Department Stores, Inc. and Cisco Systems Capital Corporation for electronic
equipment used to upgrade the communications system in the Elder-Beerman stores.
The lease commenced January 27, 2009 and has a term of 36 months. As of
October 31, 2009, the lease had a principal balance outstanding of $0.5 million.

-46-



--------------------------------------------------------------------------------



 



Schedule 10.2.2
Existing Liens

  1.   Mortgages pursuant to the Mortgage Loan Debt on the twenty-three retail
store locations and one distribution facility owned by either Bonstores Realty
One, LLC or Bonstores Realty Two, LLC.     2.   Other Mortgages:

                              Outstanding             Principal Balance        
Entity Subject   As of 10/31/09 Mortgage Holder   Location   to the Mortgage  
($000s)
Wachovia
  Marketplace Mall, N.Y.   The Bon-Ton Properties-Marketplace, L.P.   $ 2,422  
Wachovia
  Eastview Mall, N.Y.   The Bon-Ton Properties-Eastview, L.P.   $ 3,590  
Wachovia
  Greece Ridge Mall, N.Y.   The Bon-Ton Properties-Greece Ridge, L.P.   $ 3,952
 
City of Scranton
  Mall at Steamtown, P.A.   The Bon-Ton Department Stores, Inc.   $ 1,000  

3.   Liens on six locations (store numbers 531, 535, 540, 541, 542, and 543)
held as capital leases in favor of the following: C.R. Center, L.P., WEC 98C-2
LLC, WEC 98C-3 LLC, WEC 98C-4 LLC, WEC 98C-5 LLC, and WEC 98C-6 LLC. See #4 on
Schedule 10.2.1 for additional information.   4.   Lien in favor of The Housing
and Redevelopment Authority of the City of Saint Paul, Minnesota on the Real
Property located at 1400 University Place, St. Paul, Minnesota 55104.   5.  
Security interests in certain electronic equipment in favor of Verizon Credit,
Inc. (see #4d on Schedule 10.2.1) and Cisco Systems Capital Corporation (see #4e
on Schedule 10.2.1).

These security interests cover the proceeds of the property as well as the
property itself.

-47-



--------------------------------------------------------------------------------



 



Schedule 10.2.2(c)
Existing Tax Liens

                              Debtor   Jurisdiction   Secured   File Date   File
Type   File #   Description
THE ELDER-BEERMAN STORES CORP.
  OH — MONTGOMERY COUNTY OF COMMON PLEAS   State of Ohio   8/26/2005   State Tax
Lien
Search   U/L-05-085928   $ 1,536.11  
THE ELDER-BEERMAN STORES CORP.
  OH — MONTGOMERY COUNTY OF COMMON PLEAS   State of Ohio   4/11/2006   State Tax
Lien
Search   U/L-06-031871   $ 1,326.73  
THE ELDER-BEERMAN STORES CORP.
  OH — MONTGOMERY COUNTY OF COMMON PLEAS   State of Ohio   6/16/2006   State Tax
Lien
Search   U/L-06-054910   $ 213.94  
THE ELDER-BEERMAN STORES CORP.
  OH — MUSKINGUM COUNTY COURT OF COMMON PLEAS   State of Ohio   1/5/1996   State
Tax Lien
Search   2/27   $ 37,177.21  

-48-



--------------------------------------------------------------------------------



 



Schedule 10.2.17
Existing Affiliate Transactions

1.   The Bon-Ton Department Stores, Inc. (“Bon-Ton”) leases its Oil City,
Pennsylvania store from Nancy T. Grumbacher, Trustee of the 2002 Indenture of
Trust of M. Thomas Grumbacher, pursuant to a lease entered into on January 1,
1981. The rental payments under this lease were $223,500 during fiscal 2008 and
$167,625 during the 39 weeks ended October 31, 2009. The Oil City lease
terminates on July 31, 2011, and Bon-Ton has four five-year renewal options.
Ms. Grumbacher is the wife of Tim Grumbacher, Bon-Ton’s Executive Chairman of
the Board.   2.   Michael L. Gleim, a non-employee director, provides services
as a consultant to the Board of Directors and senior management of The Bon-Ton
Department Stores, Inc. (“Bon-Ton”) and serves as chair of Bon-Ton’s retirement
plan committee. On March 17, 2009, the Human Resources and Compensation
Committee of the Board of Directors approved the continuation of this consulting
arrangement. For his services, Bon-Ton pays Mr. Gleim an annual fee of $150,000,
payable in equal monthly installments. The term of this continued consulting
arrangement is January 1, 2009 through December 31, 2009. In addition, Mr. Gleim
receives a $50,000 annual payment as a supplemental executive retirement plan
benefit from Bon-Ton pursuant to the terms of an employment agreement with
Mr. Gleim with respect to his employment as Vice Chairman of Bon-Ton from 1995
to 2002.   3.   Employment Agreements:       The Bon-Ton Stores, Inc. has
entered into the following employment agreements:

  a.   Employment Agreement with Byron L. Bergren.     b.   Employment Agreement
with Anthony Buccina.     c.   Employment Agreement with Stephen Byers.

4.   The Bon-Ton Stores, Inc. entered into an Executive Transition Agreement
with Tim Grumbacher.   5.   The Bon-Ton Stores, Inc. has entered into a
Supplemental Executive Retirement Plan dated February 3, 2001 as well as various
severance plans with certain executives.   6.   The Bon-Ton Stores, Inc. has
entered into a Registration Rights Agreement dated October 31, 2003 with Tim
Grumbacher.   7.   1991 Shareholders’ Agreement by and among The Bon-Ton Stores,
Inc., M. Thomas Grumbacher and certain restricted shareholders named therein.

-49-



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Second Lien Loan and Security Agreement
TERM NOTE

         
                      , 20     
  $                            New York, New York
 
       

     THE BON-TON DEPARTMENT STORES, INC., a Pennsylvania corporation (“Bon-Ton”)
and THE ELDER-BEERMAN STORES CORP., an Ohio corporation (“Elder-Beerman” and
together with Bon-Ton, collectively, the “Borrowers”), for value received,
hereby unconditionally promise to pay, on a joint and several basis, to the
order of                           (“Lender”), in Dollars and immediately
available funds, the principal sum of                 DOLLARS
($               ), or if less, the unpaid principal sum of the Term Loan
outstanding under the Loan Agreement referred to below, which sum shall be due
and payable in such amounts and on such dates as are set forth in the Loan
Agreement referred to below, together with all accrued and unpaid interest
thereon, and such amounts may not be reborrowed. Terms are used herein as
defined in the Second Lien Loan and Security Agreement dated as of November 18,
2009, as such agreement may be amended, modified, renewed or extended from time
to time (the “Loan Agreement”), among the Borrowers, the affiliates of the
Borrowers party thereto as guarantors, the lenders from time to time party
thereto as lenders (collectively, “Lenders”), SANKATY ADVISORS, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (together
with its successors and assigns, “Agent”), GB MERCHANT PARTNERS, LLC, a Delaware
limited liability company, as collateral agent for the Lenders (together with
its successors and permitted assigns, “Collateral Agent”) and GA CAPITAL, LLC, a
Delaware limited liability company, as documentation agent for the Lenders
(together with its successors and permitted assigns, “Documentation Agent”).
     Principal of and interest on this Term Note from time to time outstanding
shall be due and payable in such amounts and on such dates as provided in the
Loan Agreement. This Term Note is issued pursuant to and evidences Loans under
the Loan Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers. The Loan
Agreement contains provisions for acceleration of the maturity of this Term Note
upon the happening of certain stated events, and for the borrowing, prepayment
and reborrowing of amounts upon specified terms and conditions.
     The holder of this Term Note is hereby authorized by Borrowers to record on
a schedule annexed to this Term Note (or on a supplemental schedule) the amounts
owing with respect to the Loans, and the payment thereof. Failure to make any
notation, however, shall not affect the rights of the holder of this Term Note
or any obligations of Borrowers hereunder or under any other Loan Documents.
     Time is of the essence of this Note. Each Borrower and all endorsers,
sureties and guarantors of this Term Note hereby severally waive demand,
presentment for payment, protest,

A-1



--------------------------------------------------------------------------------



 



notice of protest, notice of intention to accelerate the maturity of this Term
Note, diligence in collecting, the bringing of any suit against any party, and
any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Term Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
     In no contingency or event whatsoever shall the amount paid or agreed to be
paid to the holder of this Term Note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
Applicable Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Term Note, such excess shall be
returned to Borrowers or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Borrowers not pay or contract
to pay, and that holder of this Term Note not receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by Borrowers under Applicable Law.
     This Term Note shall be governed by the laws of the State of New York,
including, without limitation, New York General Obligations Law Sections 5-1401
and 5-1402 (but giving effect to federal laws relating to national banks).
     This Term Note is being issued with OID. Information described in
Regulation § 1.1275-3 promulgated under the IRC may be obtained by writing to:
The Bon-Ton Department Stores, Inc., 2801 East Market Street, York, PA 17402.
[Remainder of this page intentionally left blank.]

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Term Note is executed as of the date set forth
above.

            THE BON-TON DEPARTMENT STORES, INC.
      By           Name:           Title:           THE ELDER-BEERMAN STORES
CORP.
      By           Name:           Title:        

A-3



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.
EXHIBIT B
Borrowing Base Certificate for The Bon-Ton Department Stores, Inc.
(Period ending 10/24/09)
Date:                     
Cert. No.                     

     
Tranche A
Cost  

   

                 
Ending S/L Inventory as of:
  10/17/2009            
 
               
ADD
  Purchases at Retail        
 
               
LESS
  [***]      
 
   
 
  [***]      
 
   
 
  [***]      
 
   
 
  [***]      
 
   
 
  [***]      
 
   
 
               
Ending S/L Inventory as of:
  10/24/2009            

       
Cost Complement (1-CMU%)
  %  
 
     
Ending S/L Inventory at Cost
 
 
 
Eligible L/C/ Inventory
 
 
 
Eligible In-Transit Inventory
 
 
 

     Total Inventory as of:       10/24/2009

             
LESS: Ineligibles
  Unearned Discount Reserve
 
 
 
  Private Brand Load Reseve
 
 
 
  Reserve for PO’s on LC by Received by EOM
 
 
 
  Advertising Reserve
 
 
 
  Damaged Inventory
 
 
 
  Sample Inventory
 
 
 
  RTV Inventory
 
 
Total Ineligible
        0.00  
 
           

       
Net Eligible Inventory
  0.00
 
   
Inventory Advance Rate:
   
NOLV
   
 
   
Inventory Availability
  0.00
 
   

         
Appraised Value of Eligible Real Estate
    %  
 
     
Eligible Real Estate Advance Rate (steps down to 40% at 12/31/10)
       
(Capped at $65MM)
       
Real Estate Availability
    0.00  
 
     
Credit Card Accounts Receivable
 
 
 
Credit Card Accounts Receivable Advance Rate
    %  
 
     
 
       
Credit Card Accounts Receivable Availability
    0.00  
 
     

B-1



--------------------------------------------------------------------------------



 



Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.

         
Total Availability before Reserves
    0.00  

       

         
LESS
  [***    
 
  [***]    
 
  [***]    
 
  [***]    
 
  [***]    
Total Reserves
     
0.00

     
 

         
A Availability
    0.00  

       

Tranche A-1

     
A-1 Eligible Inventory
  0.00
 
 
 
A-1 Advance Rate
   
[***]
 
 
A-1 Available Inventory
     
Appraised Value of Eligible Real Estate
  0.00
 
 
 
Eligible Real Estate Advance Rate
  %
 
 
 
A-1 Real Estate Availability
   

A-1 Availability

         
Combined Availability
    0.00  

Availability Calculation

               
Prior Day End of Day Principal Balance
           
 
  ADD   Current Day’s Advance  
 
 
      Fees Charged Today  
 
 
  LESS   Current Day’s    
 
      Paydown  
 

         
Projected Current Day Ending Principal Balance
0          

         
 
 
ADD
  Estimated Documentary Letters of Credit
 
      Estimated Standby Letters of Credit
 
      (Both of the above are calculated as Prior Day Balances plus projected
 
      Current Day issuances/amendments and less projected Current Day payments)

Total Projected Current Day Loan Balance

Projected Current Day Net Availability     0.00        

The foregoing information is delivered to Sankaty Advisors, LLC in accordance
with a Second Lien Loan and Security Agreement between Sankaty Advisors, LLC and
The Bon-Ton Department Stores, Inc. dated as of                     . I hereby
certify that the information contained herein is true and correct as of the
dates shown herein. Nothing contained herein shall constitute a waiver,
modification, or limitation of any of the terms or conditions set forth in the
referenced Loan and Security Agreement.

         
Prepared by:
      Approved by:
Title: Treasury Manager
      Title: Sr. VP and Treasurer
Date:                                        
      Date:                                        

B-2



--------------------------------------------------------------------------------



 



TERM LOANS AND PAYMENTS WITH RESPECT THERETO

                          Amount of                 Principal or   Outstanding  
      Amount of   Interest   Principal         Term Loan   Paid This   Balance  
  Date   Made   Date   This Date   Notation Made By  
 
               
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Second Lien Loan and Security Agreement
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Second Lien Loan and Security Agreement dated as
of November 18, 2009, as amended (“Loan Agreement”), among THE BON-TON
DEPARTMENT STORES, INC., a Pennsylvania corporation (“Bon-Ton”) and THE
ELDER-BEERMAN STORES CORP., an Ohio corporation (“Elder-Beerman” and together
with Bon-Ton, collectively, the “Borrowers”), the affiliates of the Borrowers
party to the Loan Agreement as guarantors, the lenders party to the Loan
Agreement from time to time as lenders (collectively, the “Lenders”), SANKATY
ADVISORS, LLC, a Delaware limited liability company, as administrative agent for
the Lenders (together with its successors and permitted assigns, “Agent”) and
the other agents from time to time party thereto. Terms are used herein as
defined in the Loan Agreement.
                                                                  (“Assignor”)
and                                                             
                     (“Assignee”) agree as follows:
     1. Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $                     of
Assignor’s outstanding Term Loan (the “Assigned Interest”), together with any
interest in the Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective as of the date (“Effective Date”). From and after
the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
     2. Assignor (i) represents that as of the date hereof, prior to giving
effect to this assignment, the outstanding balance of its Term Loan, together
with principal and any outstanding interest, is $                    ;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or the performance by Borrowers
of their obligations under the Loan Documents. [Assignor is attaching the Term
Note[s] held by it and requests that Agent exchange such Term Note[s] for new
Notes payable to Assignee [and Assignor].]
     3. Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit

C-1



--------------------------------------------------------------------------------



 



analysis and decision to enter into this Assignment and Acceptance; (iii) agrees
that it shall, independently and without reliance upon Assignor and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; (iv) confirms that it is an Eligible Assignee; (v) appoints
and authorizes Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Agreement as are delegated to Agent by the terms
thereof, together with such powers as are incidental thereto; and (vi) agrees
that it will observe and perform all obligations that are required to be
performed by it as a “Lender” under the Loan Documents.
          4. Assignee acknowledges and agrees that it will not sell or otherwise
dispose of the Assigned Interest or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any Loan Documents.
          5. This Agreement and all rights and obligations shall be interpreted
in accordance with and governed by the laws of the State of New York. If any
provision hereof would be invalid under Applicable Law, then such provision
shall be deemed to be modified to the extent necessary to render it valid while
most nearly preserving its original intent; no provision hereof shall be
affected by another provision’s being held invalid.
          6. Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

  (a)   If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):        
 
       
 
       
 
    (b)   If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):        
 
       
 
       
 
       
 

          Payments hereunder shall be made by wire transfer of immediately
available Dollars as follows:
          If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):

     
 
       
 
      ABA No.
 
       
 

C-2



--------------------------------------------------------------------------------



 



      Account No.
 
        Reference:
 

          If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):

     
 
     
 
      ABA No.
 
     
 
      Account No.
 
        Reference:
 

[Signature page to follow]

C-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                                        .

           
 
(“Assignee”)
      By           Title:               
 
(“Assignor”)
      By           Title:             

Consented to and Agreed as of the date first
set forth above:

          SANKATY ADVISORY, LLC, as Agent
      By           Name:           Title:           [THE BON-TON DEPARTMENT
STORES, INC., as
Borrower Agent
      By           Name:           Title:   ]     

C-4



--------------------------------------------------------------------------------



 



         

EXHIBIT D
to
Second Lien Loan and Security Agreement
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                    , 20__
(the “Statement Date”)
To: Sankaty Advisors, LLC, as Agent
Ladies and Gentlemen:
     Reference is made to that certain Second Lien Loan and Security Agreement
dated as of November 18, 2009 (as amended, restated, supplemented and otherwise
modified and in effect from time to time, the “Loan Agreement”), among The
Bon-Ton Department Stores, Inc., a Pennsylvania corporation (“Bon-Ton”) and The
Elder-Beerman Stores Corp., an Ohio corporation, (“Elder-Beerman” and together
with Bon-Ton, collectively, the “Borrowers”), the affiliates of the Borrowers
party thereto as guarantors, the lenders party thereto (the “Lenders”), Sankaty
Advisors, LLC, a Delaware limited liability company, as administrative agent for
the Lenders (together with its successors and permitted assigns, “Agent”) and
the other agents from time to time party thereto. Capitalized terms used herein
without definition shall have the meaning assigned to such terms in the Loan
Agreement.
     The undersigned, in the undersigned’s capacity as a Senior Officer of
Borrower Agent, and not in the undersigned’s individual capacity hereby
certifies as of the date hereof that he/she is a Senior Officer of the Borrower
Agent, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Agent on the behalf of the Borrowers, and that:
[Use following paragraph 1 for Fiscal Year-end financial statements]
     1. Attached hereto are the year-end audited financial statements required
by Section 10.1.2 of the Loan Agreement for the Fiscal Year of Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto are the unaudited financial statements required by
Section 10.1.2 of the Loan Agreement for the fiscal quarter of the Parent ended
as of the above date. Such financial statements fairly present the financial
condition and results of operations of the Obligors and their Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end adjustments and the absence of footnotes.
     2. A review of the activities of the Obligors during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Obligors performed and observed all of
their Obligations under the Loan Documents, and
FORM OF COMPLIANCE CERTIFICATE

D-1



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, no
Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
[Signatures appear on following page.]
FORM OF COMPLIANCE CERTIFICATE

D-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate in his or
her capacity as a Senior Officer as of                     , 20___.

            BORROWER AGENT:

THE BON-TON DEPARTMENT STORES, INC.
      By:           Title:        Address:

Attn:
Telecopy:     

FORM OF COMPLIANCE CERTIFICATE

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
to
Second Lien Loan and Security Agreement
Form of Credit Card Notification
CREDIT CARD NOTIFICATION
PREPARE ON BORROWER LETTERHEAD — ONE FOR EACH PROCESSOR
                          , 20__

To:  [Name and Address of Credit Card Processor]
(the “Processor”)

  Re:    [Insert Obligor]
Merchant Account Number:                                         

Dear Sir/Madam:
     [Insert Obligor] a [                    ] organized and existing under the
laws of [                    ], (the “Company”), has entered into various
financing agreements with Sankaty Advisors, LLC, a Delaware limited liability
company, as administrative agent (in such capacity herein and together with its
successors and permitted assigns, the “Agent”) for the benefit of certain
lenders (the “Lenders”), which financing agreements include that certain Second
Lien Loan and Security Agreement dated as of November 18, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, and in effect
from time to time, the “Loan Agreement”), among The Bon-Ton Department Stores,
Inc., a Pennsylvania corporation (“Bon-Ton”) and The Elder-Beerman Stores Corp.,
an Ohio corporation (“Elder-Beerman” and together with Bon-Ton, collectively,
the “Borrowers”), the affiliates of the Borrowers party thereto as guarantors,
the Lenders, the Agent and the other agents from time to time party thereto,
pursuant to which the Lenders have made, or may from time to time make, loans or
furnish certain other financial accommodations to the Borrowers. [The Company is
one of the

E-1



--------------------------------------------------------------------------------



 



Borrowers under the Loan Agreement and the Company’s obligations on account of
such loans and financial accommodations are secured by,]1 [As the Company and
the Borrowers are members of a group of related entities, the success of any one
of which is dependent in part on the success of the other members of such group,
the Company has guaranteed the obligations of the Borrowers under the Loan
Agreement and has pledged its assets as security for such guaranty, which such
pledge includes,]2 among other things, all credit card charges submitted by the
Company to the Processor for processing and the amounts which the Processor owes
to the Company on account thereof (the “Credit Card Proceeds”).
          Until the Processor receives written notification from the Agent that
the interest of the Agent and the Lenders in the Credit Card Proceeds has been
terminated, all amounts as may become due from time to time from the Processor
to the Company (including, without limitation, Credit Card Proceeds, payments
from any reserve account or the like, or other payments) shall continue to be
transferred only as follows:
     By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

      ABA Number: [                                              ]
Bank: [                                                              ]
Account Name: [                                            ]
Account Number: [                                        ]
Reference: [                                                     ]         or

     As the Processor may be otherwise instructed from time to time in writing
by an officer of the Agent.
          Upon the written request of the Agent, a copy of each periodic
statement issued by the Processor to the Company should be provided to the Agent
at the following address (which address may be changed upon seven (7) days
written notice given to the Processor by the Agent):
          If to the Agent:
 

1   To be included if Company is a Borrower   2   To be included if Company is a
Guarantor

E-2



--------------------------------------------------------------------------------



 



      Sankaty Advisors, LLC
[                                        ]
[                                        ]
Attention: [                    ]
Re: [Insert Obligor]

          The Processor shall be fully protected in acting on any order or
direction by the Agent respecting the Credit Card Proceeds and other amounts
without making any inquiry whatsoever as to the Agent’s right or authority to
give such order or direction or as to the application of any payment made
pursuant thereto, provided that the Processor’s actions do not constitute gross
negligence, bad faith or willful misconduct. Nothing contained herein is
intended to, nor shall it be deemed to, modify the rights and obligations of the
Company or the Agent under the terms of the loan arrangement and the loan
documents executed in connection therewith between, among others, the Company
and the Agent.
          This Credit Card Notification may be amended only by the written
agreement of the Company and the Agent and may be terminated solely by written
notice signed by an officer of the Agent. The Company shall not have any right
to terminate this Credit Card Notification or, except as provided in this Credit
Card Notification, amend it, it being understood, however, that this Credit Card
Notification shall automatically terminate upon until the occurrence of payment
in full, in cash of all accrued and unpaid principal, interest and fees, and any
other Obligations (as defined in the Loan Agreement) then due and owing under
the Loan Agreement, the payment of any appropriate collateral deposits in
connection with other Obligations (as defined in the Loan Agreement) (other than
contingent indemnification Obligations with respect to which no claim has been
asserted in writing) and the occurrence of the Commitment Termination Date (as
defined in the Loan Agreement).

            Very truly yours,

[INSERT OBLIGOR]
      By:           Title:        Address:

Attn:
Telecopy:     

cc: Sankaty Advisors, LLC, as Agent

E-3



--------------------------------------------------------------------------------



 



EXHIBIT F
to
Second Lien Loan and Security Agreement
FORM OF GUARANTY
     This GUARANTY (this “Guaranty”), dated as of November 18, 2009, by the
entities signatory hereto (collectively, the “Guarantors” and each a
“Guarantor”) in favor of (i) Sankaty Advisors, LLC, a Delaware limited liability
company, as administrative agent (hereinafter in such capacity, together with
its successors and permitted assigns in such capacity, “Agent”) for the lenders
(hereinafter, collectively, the “Lenders”) which from time to time are or may
become parties to that certain Second Lien Loan and Security Agreement dated as
of November 18, 2009 (as amended, restated, supplemented and otherwise modified
and in effect from time to time, the “Loan Agreement”), among The Bon-Ton
Department Stores, Inc., a Pennsylvania corporation, (“Bon-Ton”) and The
Elder-Beerman Stores Corp., an Ohio corporation (“Elder-Beerman” and together
with Bon-Ton, collectively, the “Borrowers”), the affiliates of the Borrowers
party thereto as guarantors, the Lenders, Agent and the other agents and
arrangers from time to time party thereto, (ii) each of the Lenders and
(iii) each of the other Secured Parties (as defined in the Loan Agreement).
     WHEREAS, the Borrowers and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;
     WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrowers by the Lenders pursuant
to the Loan Agreement (which benefits are hereby acknowledged);
     WHEREAS, it is a condition precedent to the Lenders making any loans or
otherwise extending credit to the Borrowers under the Loan Agreement that each
Guarantor execute and deliver to Agent, for the benefit of the Secured Parties,
a guaranty substantially in the form hereof; and
     WHEREAS, each Guarantor wishes to guaranty the payment and performance of
the Obligations (as defined in the Loan Agreement) to Agent, the Lenders and the
other Secured Parties as provided herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in order to induce the Lenders
and Agent to make loans and otherwise extend credit to the Borrowers, the
Guarantors hereby agree with the Lenders, Agent and the other Secured Parties as
follows:

F-1



--------------------------------------------------------------------------------



 



     1. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Loan Agreement.
     2. Guaranty of Payment and Performance. Each Guarantor hereby jointly and
severally guarantees to Agent, for the benefit of the Secured Parties, the full
and punctual payment when due (whether at stated maturity, by required
pre-payment, by acceleration or otherwise), as well as the performance, of all
of the Obligations including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code.
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance of all of the Obligations and not of their
collectibility only and is in no way conditioned upon any requirement that Agent
or any other Secured Party first attempt to collect any of the Obligations from
any Borrower or any other Obligor or resort to any collateral security or other
means of obtaining payment. Payments by the Guarantors hereunder may be required
by Agent on any number of occasions. All payments by the Guarantors hereunder
shall be made to Agent, in the manner and at the place of payment specified
therefor in the Loan Agreement, for the account of the Secured Parties.
     3. Guarantors’ Agreement to Pay Enforcement Costs, etc. Each Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
Agent, on demand, all reasonable and documented out-of-pocket costs, expenses or
advances (including court costs and legal expenses) incurred or expended by
Agent or any other Secured Party which constitute a part of the Obligations,
this Guaranty and the enforcement thereof, together with interest on amounts
recoverable under this §3 from the time when such amounts become due until
payment, whether before or after judgment, at the rate of interest for overdue
principal set forth in the Loan Agreement, provided that if such interest
exceeds the maximum amount permitted to be paid under Applicable Law, then such
interest shall be reduced to such maximum permitted amount.
     4. Waivers by Guarantors; Lender’s Freedom to Act. Each Guarantor agrees
that the Obligations will be paid and performed strictly in accordance with
their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Agent or any other Secured Party with respect thereto. Each Guarantor
waives promptness, diligence, presentment, demand, protest, notice of
acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of any Obligor or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally. Without limiting the generality of the
foregoing, each Guarantor agrees to the provisions of any instrument evidencing,
securing or otherwise executed in connection with any Obligation and agrees that
the obligations of such Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by (i) the failure of Agent or any
Secured Party to assert any claim or demand or to enforce any right or remedy
against any Obligor or any other entity or other person primarily or secondarily
liable with respect to any of the Obligations; (ii) any extensions, compromise,
refinancing, consolidation or renewals of any Obligation; (iii) any change in
the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Loan Agreement, the
Term Notes, the

F-2



--------------------------------------------------------------------------------



 



other Loan Documents or any other agreement evidencing, securing or otherwise
executed in connection with any of the Obligations, (iv) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation; (v) the adequacy of any rights which Agent or any
other Secured Party may have against any collateral security or other means of
obtaining repayment of any of the Obligations; (vi) the impairment of any
collateral securing any of the Obligations, including without limitation the
failure to perfect or preserve any rights which Agent or any other Secured Party
might have in such collateral security or the substitution, exchange, surrender,
release, loss or destruction of any such collateral security; or (vii) any other
act or omission which might in any manner or to any extent vary the risk of such
Guarantor or otherwise operate as a release or discharge of such Guarantor, all
of which may be done without notice to such Guarantor. To the fullest extent
permitted by law, each Guarantor hereby expressly waives any and all rights or
defenses arising by reason of (A) any “one action” or “anti-deficiency” law
which would otherwise prevent Agent or any other Secured Party from bringing any
action, including any claim for a deficiency, or exercising any other right or
remedy (including any right of set-off), against such Guarantor before or after
Agent’s or such other Secured Party’s commencement or completion of any
foreclosure action, whether judicially, by exercise of power of sale or
otherwise, or (B) any other law which in any other way would otherwise require
any election of remedies by Agent or any other Secured Party.
     5. Unenforceability of Obligations Against Any Obligor. If for any reason
any Obligor has no legal existence or is under no legal obligation to discharge
any of the Obligations, or if any of the Obligations have become irrecoverable
from any Obligor by reason of such Obligor’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if such Guarantor at all times had been the principal obligor on all such
Obligations. In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
any Obligor, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Loan Agreement, the Term Notes, the other
Loan Documents or any other agreement evidencing, securing or otherwise executed
in connection with any Obligation shall be immediately due and payable by each
Guarantor.
     6. Subrogation; Subordination.
          6.1. Waiver of Rights Against the Borrowers. Until the final payment
and performance in full of all of the Obligations (other than contingent
indemnification Obligations with respect to which no claim has been asserted in
writing), no Guarantor shall exercise and each Guarantor hereby waives any
rights against each Obligor arising as a result of payment by such Guarantor
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and will not prove any claim in competition with Agent or any other
Secured Party in respect of any payment hereunder in any bankruptcy, insolvency
or reorganization case or proceedings of any nature; no Guarantor will claim any
setoff, recoupment or counterclaim against any Obligor in respect of any
liability of such Guarantor to any Obligor; and each Guarantor waives any
benefit of and any right to participate in any collateral security which may be
held by Agent or any other Secured Party.
          6.2. Subordination. The payment of any amounts due with respect to any
indebtedness of any Obligor for money borrowed or credit received now or
hereafter owed to

F-3



--------------------------------------------------------------------------------



 



any Guarantor is hereby subordinated to the prior payment in full of all of the
Obligations (other than contingent indemnification Obligations with respect to
which no claim has been asserted in writing). Each Guarantor agrees that, after
the occurrence of, and during the continuance of, any Default or Event of
Default under the Loan Agreement no Guarantor will demand, sue for or otherwise
attempt to collect any such indebtedness of any Obligor to such Guarantor until
all of the Obligations (other than contingent indemnification Obligations with
respect to which no claim has been asserted in writing) shall have been paid in
full. If, notwithstanding the foregoing sentence, any Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still outstanding, subject to the Intercreditor Agreement, such
amounts shall be collected, enforced and received by such Guarantor as trustee
for the Secured Parties and be paid over to Agent, for the benefit of the
Secured Parties, on account of the Obligations without affecting in any manner
the liability of such Guarantor under the other provisions of this Guaranty.
          6.3. Provisions Supplemental. The provisions of this §6 shall be
supplemental to and not in derogation of any rights and remedies of the Secured
Parties under any separate subordination agreement which Agent may at any time
and from time to time enter into with any Guarantor for the benefit of the
Secured Parties.
     7. Security; Setoff. Regardless of the adequacy of any collateral security
or other means of obtaining payment of any of the Obligations, each of Agent and
the other Secured Parties is hereby authorized at any time during an Event of
Default, without notice to the Guarantors (any such notice being expressly
waived by each Guarantor) and to the fullest extent permitted by law, to set off
and apply such deposits and other sums against the accrued and unpaid
obligations of each Guarantor under this Guaranty, whether or not Agent or such
other Secured Party shall have made any demand under this Guaranty.
     8. Further Assurances. Each Guarantor agrees that it will from time to
time, at the written request of Agent, do all such things and execute all such
documents as Agent may consider necessary to give full effect to this Guaranty
and to perfect and preserve the rights and powers of the Secured Parties
hereunder. Each Guarantor acknowledges and confirms that such Guarantor itself
has established its own adequate means of obtaining from each Borrower on a
continuing basis all information desired by such Guarantor concerning the
financial condition of such Borrower and that such Guarantor will look to the
Borrowers and not to Agent or any other Secured Party in order for such
Guarantor to keep adequately informed of changes in the Borrowers’ financial
condition.
     9. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the payment and performance in full of all of the Obligations
(other than contingent indemnification Obligations with respect to which no
claim has been asserted in writing). This Guaranty shall continue to be
effective or be reinstated if at any time any payment made or value received
with respect to any Obligation is rescinded or must otherwise be returned by
Agent or any other Secured Party upon the insolvency, bankruptcy or
reorganization of any Obligor, or otherwise, all as though such payment had not
been made or value received.
     10. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor, its successors and assigns, and shall inure to the benefit of Agent
and the other Secured Parties and

F-4



--------------------------------------------------------------------------------



 



their respective successors, transferees and permitted assigns. Without limiting
the generality of the foregoing sentence, each Secured Party may, as and to the
extent permitted in the Loan Agreement, assign or otherwise transfer the Loan
Agreement, the Term Notes, the other Loan Documents or any other agreement or
note held by it evidencing, securing or otherwise executed in connection with
the Obligations, or sell participations in any interest therein, to any other
entity or other person, and such other entity or other person shall thereupon
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to such Secured Party herein, all in accordance with §13.2 of the Loan
Agreement. No Guarantor may assign any of its obligations hereunder.
     11. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by Agent with the
consent of the Required Lenders and each Guarantor party hereto. No failure on
the part of Agent or any other Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
     12. Notices. All notices, requests and other communications by or to a
party hereto shall be made in accordance with Section 14.3 of the Loan
Agreement.
     13. Governing Law; Consent to Forum. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS
LAW SECTIONS 5-1401 AND 5-1402 (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS). EACH GUARANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL COURT SITTING IN OR WITH JURISDICTION OVER THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY STATE COURT OF THE STATE OF NEW YORK
SITTING IN THE COUNTY OF MANHATTAN, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY
WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH GUARANTOR IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. Nothing herein shall
limit the right of Agent or any other Secured Party to bring proceedings against
any Obligor in any other court. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
     14. Waiver of Jury Trial. To the fullest extent permitted by Applicable
Law, each Guarantor waives (a) the right to trial by jury (which Agent hereby
also waives) in any proceeding, claim or counterclaim of any kind relating in
any way to this Guaranty; (b) presentment, demand, protest, notice of
presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent

F-5



--------------------------------------------------------------------------------



 



may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
other Secured Party, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Guarantor acknowledges that the foregoing waivers are a material inducement
to Agent and the other Secured Parties entering into the Loan Agreement and this
Guaranty and that Agent and the other Secured Parties are relying upon the
foregoing in their dealings with Borrowers and Guarantors. Each Guarantor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Guaranty may be filed as a
written consent to a trial by the court.
     15. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantors with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.
     16. Contribution. To the extent any Guarantor makes a payment hereunder in
excess of the aggregate amount of the benefit received by such Guarantor in
respect of the extensions of credit under the Loan Agreement (the “Benefit
Amount”), then such Guarantor, after the payment in full, in cash, of all of the
Obligations, shall be entitled to recover from each other guarantor of the
Obligations such excess payment, pro rata, in accordance with the ratio of the
Benefit Amount received by each such other guarantor to the total Benefit Amount
received by all guarantors of the Obligations, and the right to such recovery
shall be deemed to be an asset and property of such Guarantor so funding;
provided, that all such rights to recovery shall be subordinated and junior in
right of payment to the final and undefeasible payment in full in cash of all of
the Obligations (other than contingent indemnification Obligations with respect
to which no claim has been asserted in writing).
     17. Intercreditor Agreement Prevails. Notwithstanding anything to the
contrary contained herein, all representations, warranties and covenants of the
Guarantors hereunder, and the rights and benefits granted to the Agent and the
other Secured Parties hereunder, are expressly subject to the terms and
conditions of the Intercreditor Agreement and, in the event of any conflict
between the provisions of this Guaranty and the Intercreditor Agreement, the
Intercreditor Agreement shall prevail.
[Signatures appear on following page.

F-6